 

Exhibit 10.3

AGREEMENT OF PURCHASE AND SALE

by and between

BREOF BNK3A ROYAL RIDGE LP, a

Delaware limited partnership,

as Seller,

and

WELLS CORE OFFICE INCOME OPERATING PARTNERSHIP, L.P., a

Delaware limited partnership,

as Buyer



--------------------------------------------------------------------------------

 

Table of Contents

 

Article

      

Page

ARTICLE 1

 

      DEFINITIONS

   1

1.1

 

Definitions

   1

ARTICLE 2

 

      PURCHASE AND SALE

   6

2.1

 

Purchase and Sale

   6

ARTICLE 3

 

      DEPOSIT AND PURCHASE PRICE

   6

3.1

 

Earnest Money Deposit in Escrow

   6

3.2

 

Purchase Price and Handling of Earnest Money Deposit

   7

3.3

 

Closing Escrow

   7

ARTICLE 4

 

      TITLE AND SURVEY

   7

4.1

 

Title

   7

4.2

 

Survey

   9

4.3

 

Tenant Estoppels

   9

ARTICLE 5

 

      DUE DILIGENCE

   10

5.1

 

Due Diligence Materials

   10

5.2

 

Inspection

   10

5.3

 

Due Diligence Termination

   11

ARTICLE 6

 

      REPRESENTATIONS AND WARRANTIES

   12

6.1

 

Representation and Warranties of Seller

   12

6.2

 

Limitations

   14

6.3

 

Representations and Warranties of Buyer

   15

6.4

 

AS-IS

   16

6.5

 

Release

   17

ARTICLE 7

 

      SELLER’S COVENANTS

   17

7.1

 

Covenants

   17

ARTICLE 8

 

      CONDITIONS PRECEDENT

   18

8.1

 

Conditions Precedent to the Obligations of Buyer

   18

8.2

 

Conditions Precedent to the Obligations of Seller

   19

ARTICLE 9

 

      DESTRUCTION, DAMAGE OR CONDEMNATION

   19

9.1

 

Destruction or Damage

   19

9.2

 

Condemnation

   20

 

i



--------------------------------------------------------------------------------

ARTICLE 10

 

      POSSESSION, PRORATIONS AND CLOSING COSTS

   21

10.1

 

Possession

   21

10.2

 

Prorations

   21

10.3

 

Closing Costs

   23

ARTICLE 11

 

      CLOSING

   24

11.1

 

Time and Place

   24

11.2

 

Seller’s Deliveries

   24

11.3

 

Buyer’s Deliveries

   26

11.4

 

Concurrent Deliveries

   26

11.5

 

Concurrent Transactions

   26

11.6

 

Type of Closing

   27

11.7

 

Title Insurance

   27

ARTICLE 12

 

      DEFAULT

   27

12.1

 

Buyer Default

   27

12.2

 

Seller Default

   28

ARTICLE 13

 

      BROKERAGE

   29

13.1

 

Brokerage

  

30

ARTICLE 14

 

      NOTICES

   30

14.1

 

Notices

  

31

ARTICLE 15

 

      ADDITIONAL COVENANTS

   31

15.1

 

Entire Agreement, Amendments and Waivers

   31

15.2

 

Further Assurances

   31

15.3

 

Successors and Assigns

   31

15.4

 

No Third Party Benefits

   31

15.5

 

Interpretation

   31

15.6

 

Governing Law

  

32

15.7

 

Attorneys’ Fees

  

32

15.8

 

Assignment

   32

ARTICLE 16

 

      CONFIDENTIALITY

   32

16.1

 

Confidentiality

   32

ARTICLE 17

 

      EXCHANGE PROVISIONS

   33

17.1

 

Tax Free Exchange

   33

 

ii



--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBIT A

  -  

Legal Description of Land

EXHIBIT B

  -  

Excluded Items of Tangible Personal Property

EXHIBIT C

  -  

List of Contracts

EXHIBIT D

  -  

List of Violations

EXHIBIT E

  -  

List of Litigation

EXHIBIT F

  -  

List of Leases

EXHIBIT G

  -  

Assignment and Assumption of Contracts

EXHIBIT H

  -  

Assignment and Assumption of Licenses and Permits and Warranties

EXHIBIT I

  -  

Bill of Sale

EXHIBIT J

  -  

Assignment and Assumption of Leases

EXHIBIT K

  -  

Confidentiality Agreement

EXHIBIT L

  -  

Letter to Buyer’s Auditor

 

iii



--------------------------------------------------------------------------------

 

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE is made and entered into as of August 5,
2010, by and between BREOF BNK3A ROYAL RIDGE LP, a Delaware limited partnership
(“Seller”), and WELLS CORE OFFICE INCOME OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“Buyer”).

R E C I T A L S:

A.        Seller is the owner of the Land and the Building (as such terms are
hereinafter defined) commonly known as 3929 W. John Carpenter Freeway, Irving,
Texas 75063.

B.        Seller has certain right, title and interest in and to the Personal
Property, the Contracts, the Licenses and Permits, and the Warranties (as such
terms are hereinafter defined).

C.        Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of Seller’s right, title and interest in and to the Land and the
Improvements and the balance of the Property (as hereinafter defined) upon and
subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer agree
as follows:

ARTICLE 1

DEFINITIONS

1.1        Definitions.     When used herein, the following terms shall have the
respective meanings set forth opposite each such term:

    (a)        Agreement.   This Agreement of Purchase and Sale, including the
Recitals set forth above and the Exhibits attached hereto which are by this
reference incorporated herein and made a part hereof.

    (b)        Building.   That certain building located at the Land commonly
known as 3929 W. John Carpenter Freeway, Irving, Texas 75063.

    (c)        Buyer’s Indemnity.   As defined in Section 5.2.

    (d)        Buyer’s Representatives.   As defined in Section 5.2.

    (e)        Closing. The closing of the sale and purchase transaction
contemplated by this Agreement, as described in Article 11 of this Agreement.

    (f)        Closing Date.   The thirtieth (30th) day following the Due
Diligence Approval Date (or such other date as mutually agreed upon by the
parties, at their



--------------------------------------------------------------------------------

discretion); provided, however, that (i) Seller shall have the right (in its
sole discretion), to be exercised by written notice thereof to Buyer on or
before such initially-scheduled Closing Date, to extend said initially-scheduled
Closing Date to a date certain set forth in said written notice which is not
later than thirty (30) days after the aforesaid initially-scheduled Closing Date
in order to attempt to satisfy the Estoppel Threshold (as defined in Section 4.3
below) and/or to coordinate the payoff of its existing debt encumbering the
Property; and (ii) Buyer shall have the right (in its sole discretion) to be
exercised by written notice thereof to Seller given on or before at least two
(2) business days prior to such initially-scheduled Closing Date and by deposit
with Escrowee of the Extension Deposit (as defined in the definition of “Earnest
Money Deposit” below), to extend said initially scheduled Closing Date to a date
certain set forth in said written notice which is not later than thirty
(30) days after the aforesaid initially scheduled Closing Date.

    (g)       Contingency Period. The period beginning on the Contract Date
(defined below) and ending at 5:00 p.m., Central Time, on the thirtieth
(30th) day following said Contract Date.

    (h)       Contract Date.   The date of mutual execution and delivery of an
original, fully executed counterpart of this Agreement, which date shall be set
forth in the introductory paragraph of this Agreement.

    (i)        Contracts. All maintenance, service, security, supply,
promotional, utility service, equipment leases (for personal property not owned
by Seller but used in connection with the Property) and other contracts and
agreements to which Seller is a party relating to any component of the Property,
specifically excluding, however, the Leases and provided that to the extent
Buyer requests in writing that Seller terminate any of the Contracts and to the
extent such Contracts can be terminated by their terms without penalty or any
other termination payment, Seller will send notice of termination for such
Contracts on the Closing Date following the Closing hereunder.

    (j)        Deed. The special warranty deed to be delivered by Seller to
Buyer at the Closing conveying fee simple title to the Land and the Improvements
to Buyer, subject only to the Permitted Title Exceptions.

    (k)       Due Diligence Approval Date.   The last day of the Contingency
Period

    (l)        Due Diligence Materials. All documents and materials relating to
the Property contained on that certain website for the Property to which Buyer
will hereafter have access, and/or otherwise contained on a CD ROM disk
delivered by Seller or its agent to Buyer, together with those other documents
and materials which Seller has delivered or made, or will deliver or make,
available to Buyer for review (including, without limitation, to the extent in
Seller’s possession, income statements and financial information requested by
Buyer but without any further obligation for Seller to prepare or compile any
such financial statements). Except as expressly provided in Article 6 hereof, or
in any document executed by Seller and delivered to Buyer at the Closing, Seller
makes no warranties or representations concerning the information contained on
the

 

2



--------------------------------------------------------------------------------

aforesaid website or in the documents or materials delivered or made available
to Buyer for review.

    (m)        Earnest Money Deposit.  The sum of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) (the “Initial Earnest Money”), which shall be
deposited by Buyer with Escrowee, as escrowee, pursuant to Section 3.1 below. If
the Closing Date is extended by Buyer as provided in Section 1.1(f)(ii) above,
an additional extension deposit of Five Hundred Thousand and No/100 Dollars
($500,000.00) (the “Extension Deposit”) shall be deposited by Buyer with
Escrowee, as escrowee, pursuant to Section 3.1 below. The “Earnest Money
Deposit” means the then current amount of earnest money required to then be on
deposit with Escrowee, whether only the Initial Earnest Money Deposit or both
the Initial Earnest Money Deposit and the Extension Deposit, as applicable. The
Earnest Money Deposit shall be held, in an interest bearing money market account
as contemplated in Section 3.1 below, as earnest money pursuant to the terms of
this Agreement.

    (n)        Environmental Laws.  All current and future federal, state and
local statutes, regulations, ordinances, judgments, decrees and rules relating
to (i) the emission, discharge, release or threatened release of a Hazardous
Material into the air, surface water, groundwater or land; (ii) the
manufacturing, processing, use, generation, treatment, storage, disposal,
transportation, handling, removal, remediation or investigation of a Hazardous
Material; or (iii) the protection of human health, safety or the indoor or
outdoor environment, including without limitation, the Clean Air Act, the
Federal Water Pollution Control Act, the Resource Conservation and Recovery Act,
the Comprehensive Environmental Response, Compensation and Liability Act, the
Occupational Safety and Health Act, all amendments thereto, all regulations
promulgated thereunder, and their state or local statutory and regulatory
counterparts.

    (o)        Escrowee.    Chicago Title Insurance Company (through its
national office located at 711 Third Avenue, New York, New York 10017).

    (p)        Hazardous Material. Any solid, liquid or gaseous substance,
chemical, compound, product, byproduct, waste or material that is or becomes
regulated, defined or designated by any applicable federal, state or local
governmental authority or by any Environmental Law as hazardous, extremely
hazardous, imminently hazardous, dangerous or toxic, or as a pollutant or
contaminant, and shall include, without limitation, asbestos,
asbestos-containing material, polychlorinated biphenyls, and oil, petroleum,
petroleum products and petroleum byproducts.

    (q)        Improvements. The Building, together with Seller’s interest in
any and all other improvements located on the Land, but excluding any utility or
other facilities owned by parties who have been granted easement and other
occupancy rights pursuant to any of the Permitted Title Exceptions.

    (r)        Inspections.  As defined in Section 5.2.

 

3



--------------------------------------------------------------------------------

 

    (s)        Intangible Personal Property.   Any and all intangible personal
property of every kind and character owned by Seller and used in connection with
the operation of the Real Property.

    (t)        Land.   The land legally described on Exhibit A attached hereto
and incorporated herein by this reference.

    (u)        Leases.   All leases, subleases, licenses and other forms of
agreement granting any party the right to use or occupancy of any portion of the
Land and/or Improvements, and all renewals, modifications, amendments,
guarantees, and other agreements affecting the same.

    (v)        Legal Requirements.  All laws, statutes, codes, acts, ordinances,
orders, judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, orders, directions and requirements of all governments and
governmental authorities having jurisdiction of the Property (including, for
purposes hereof, any local Board of Fire Underwriters), and the operation
thereof.

    (w)       Licenses and Permits.     All licenses, permits, franchises,
certifications, authorizations, approvals, certificates of occupancy and
entitlements issued, approved or granted by any governmental authority or body
having jurisdiction over the Property and used in connection with the operation,
ownership or maintenance of the Property or any part thereof.

    (x)        Monetary Liens.  As defined in Section 4.1.

    (y)        Permitted Title Exceptions.   Those exceptions to title to the
Property and other matters (i) disclosed or referenced in the Title Commitment
(other than Monetary Liens [defined above]) to the extent approved or deemed
approved by Buyer pursuant to Article 4 hereof, (ii) disclosed or referenced in
the Survey or any Updated Survey [defined below] (or which would be disclosed in
any Updated Survey had Buyer so obtained same), to the extent approved or deemed
approved by Buyer pursuant to Article 4 hereof, and (iii) all matters arising
out of the acts or omissions of Buyer and those parties claiming by, through or
under Buyer or acting on behalf of Buyer.

    (z)        Personal Property. Collectively, the Tangible Personal Property
and the Intangible Personal Property.

    (aa)      Phase I Study.  As defined in Section 5.2.

    (bb)      Property.      Collectively, the Real Property, the Personal
Property, the Contracts, the Licenses and Permits, and the Warranties.

    (cc)      Purchase Price. Eighteen Million Three Hundred Thousand and No/100
Dollars ($18,300,000.00), plus or minus prorations as described in this
Agreement.

    (dd)      Real Property.   The Land and the Building, together with any and
all right, title and interest of Seller in and to all other Improvements at the
Land and all

 

4



--------------------------------------------------------------------------------

systems, facilities, fixtures, machinery, equipment and conduits to provide fire
protection, security, heat, exhaust, ventilation, air-conditioning, electrical
power, light, plumbing, refrigeration, gas, sewer, water and other utilities
servicing the Land and Improvements (including all replacements or additions
thereto between the Contract Date and the Closing Date); any and all assignable
right, title and interest of Seller in and to all privileges, rights, options,
easements, hereditaments and appurtenances thereto belonging; and any and all
assignable right, title and interest of Seller in and to any streets, alleys,
passages and other rights-of-way included therein or adjacent thereto (before or
after any vacation thereof).

    (ee)      Seller Indemnified Parties.  As defined in Section 5.2.

    (ff)       Structural Report.  As defined in Section 5.2.

    (gg)      Survey. That certain ALTA/ACSM Land Title Survey Bock & Clark
Project No. 200900054-002 dated February 3, 2009 (and containing a last revised
date of February 1, 2010), prepared by Bock & Clark Corporation.

    (hh)      Tangible Personal Property.     All machinery, supplies,
equipment, fixtures, furnishings and other tangible personal property of every
kind and character owned by Seller and situated in or upon the Real Property or
any part thereof, and all replacements, additions or accessories thereto between
the Contract Date and the Closing Date, but specifically excluding those items
designated on Exhibit B attached hereto.

    (ii)        Tenant Inducement Costs. All payments, costs and expenses
required to be paid or provided by Seller, as landlord, pursuant to a Lease
including, without limitation, tenant improvement costs, lease buyout costs,
brokerage commissions, reimbursement of tenant moving expenses and other
out-of-pocket costs.

    (jj)        Title Commitment. That certain Commitment for Title Insurance to
be issued by Chicago Title Insurance Company in accordance with Section 4.1
hereof.

    (kk)      Title Company. Chicago Title Insurance Company, at the same
address as for Escrowee.

    (ll)        Title Policy.  A basic form of ALTA (or the closest equivalent
in the State where the Real Property is located) Owner’s Title Insurance Policy
covering the Land and Improvements, issued by the Title Company pursuant to the
Title Commitment, including all standard and general exceptions and exclusions
raised in such form of owner’s policy.

    (mm)     Warranties.   All guarantees and warranties of contractors,
materialmen, manufacturers, mechanics or suppliers who have been engaged by
Seller or its predecessor in interest or any of its agents to furnish labor,
materials, equipment or supplies to all or any portion of the Property.

 

5



--------------------------------------------------------------------------------

 

ARTICLE 2

PURCHASE AND SALE

2.1        Purchase and Sale. Subject to the conditions and on the terms
contained in this Agreement:

    (a)        Buyer agrees to purchase and acquire from Seller, and Seller
agrees to sell and transfer to Buyer (i) the Land and Building by the Deed, and
(ii) any and all of Seller’s right, title and interest in the balance of the
Real Property.

    (b)        Buyer agrees to purchase and acquire from Seller, and Seller
agrees to sell, assign, convey and transfer to Buyer, Seller’s interest, as
landlord, in, to and under the JPMorgan Lease (as defined in Section 4.3 below),
and any and all of Seller’s right, title and interest in and to the following
items: (i) the Contracts, (ii) the Licenses and Permits, and (iii) the
Warranties, but in each instance without any obligation of Seller to pay any fee
to, or to obtain any further consent from, any third party. Notwithstanding the
above, to the extent Buyer requests in writing that Seller terminate any of the
Contracts and to the extent such Contracts can be terminated by their terms
without penalty or any other termination payment, Seller will send notice of
termination for such Contracts on the Closing Date following the Closing
hereunder.

    (c)        Buyer agrees to purchase and acquire from Seller, and Seller
agrees to sell, convey, assign and transfer to Buyer, all of Seller’s right,
title and interest in and to the Personal Property, by good and sufficient
quit-claim bill of sale, specifically excluding any warranties of quality,
merchantability or fitness for a particular purpose.

ARTICLE 3

DEPOSIT AND PURCHASE PRICE

3.1        Earnest Money Deposit in Escrow. Within one (1) business day
following Buyer’s execution and delivery of this Agreement, (i) the parties
shall establish a strict joint order escrow with Escrowee, and (ii) Buyer shall
cause the Initial Earnest Money to be deposited with Escrowee in such joint
order escrow (and if Buyer fails to so timely deposit such Initial Earnest Money
then, without limitation of other remedies available to Seller on account of
such default, Seller shall have the right to immediately terminate this
Agreement and all further rights and obligations hereunder (other than those
which, pursuant to the terms of this Agreement, expressly survive any
termination of this Agreement), by written notice thereof to Buyer). If Buyer
elects to extend the Closing Date as provided in Section 1.1(f)(ii) hereof,
then, as a condition to such extension, Buyer shall cause the Extension Deposit
to be deposited with Escrowee, in such escrow account no later than two
(2) business days prior to the initially-scheduled Closing Date hereunder (and
if Buyer fails to so timely deposit such Extension Deposit then Buyer shall be
deemed to have failed to validly exercise its right to extend the Closing Date
hereunder). From and after the expiration of the Contingency Period, the Earnest
Money Deposit shall be deemed earned by Seller and shall be non-refundable to
Buyer except as otherwise expressly provided herein. The Earnest Money Deposit
(and interest thereon net of

 

6



--------------------------------------------------------------------------------

any investment charges) shall be applied against the Purchase Price at Closing,
as more specifically provided in Section 3.2 below. The Earnest Money Deposit
shall also secure Buyer’s obligations contained in Section 5.2; any release of
the Earnest Money shall be conditioned upon Buyer paying the amounts due or
having performed the obligations specified in such section. Escrowee shall be
directed by the parties to invest the entire Earnest Money Deposit in an
interest bearing money market account, with interest thereon being applied on
account of the Purchase Price at Closing, or if Closing does not occur for any
reason, then such interest shall be paid to the party entitled to the Earnest
Money Deposit hereunder. The parties shall direct Escrowee to disburse the
Earnest Money Deposit with interest earned thereon (net of any investment
charges), to the party entitled to the same as set forth in this Agreement, or
as otherwise provided in Section 3.3 below. The refund of the Earnest Money
Deposit, at the discretion of Seller, may be conditioned upon the execution and
delivery by Buyer to Seller of an instrument in recordable form that disclaims
any and all continuing right, title and interest in and to the Property.

3.2        Purchase Price and Handling of Earnest Money Deposit.   At the
Closing, upon the terms and conditions set forth in this Agreement, Buyer shall
pay the Purchase Price, subject to prorations and adjustments, by wire transfer
of collected federal funds. The Earnest Money Deposit (and interest thereon net
of any investment charges) shall be (i) paid to Seller and applied against the
Purchase Price at Closing, or (ii) disbursed in accordance with the terms of
this Agreement if Closing does not occur as contemplated hereby, subject to the
provisions contained in Section 3.1.

3.3        Closing Escrow.   On or prior to the Closing Date, the parties shall
establish a deed and money escrow with the Escrowee through which the
transaction contemplated hereby shall be closed. Upon opening of said escrow,
the Earnest Money Deposit (plus interest thereon net of any investment charges)
shall be disbursed from the above-described strict joint order escrow with
Escrowee and deposited in the deed and money escrow. The escrow instructions for
the deed and money escrow shall be in the form customarily used by the Escrowee
with such special provisions added thereto as may be required to conform to the
provisions of this Agreement. Said deed and money escrow shall be auxiliary to
this Agreement and this Agreement shall not be merged into nor in any manner
superseded by said deed and money escrow. The escrow costs and fees for each of
the escrow accounts described in this Article 3 shall be equally divided between
Buyer and Seller.

ARTICLE 4

TITLE AND SURVEY

4.1        Title.   Seller shall use good faith efforts to obtain and deliver to
Buyer, within five (5) business days following the Contract Date, the Title
Commitment, together with a copy of each recorded document raised as an
exception therein. Buyer shall have the right to review the Title Commitment and
all exceptions to title referenced in the Title Commitment and object to any
matters reflected on the Title Commitment or the Survey or any Updated Survey,
by delivering written notice thereof to Seller on or before three (3) business
days prior to the end of the Contingency Period. Except for Monetary Liens (as
hereinafter described), Seller may, but shall have no obligation to, have any
exceptions to title referenced in the Title Commitment (or

 

7



--------------------------------------------------------------------------------

in any update thereto prior to Closing) and so objected to by Buyer or any
exceptions to the Survey or any Updated Survey so objected to by Buyer, removed
from the Title Commitment or the Survey or Updated Survey (as the case may be)
or insured or endorsed over by the Title Company. Notwithstanding the foregoing,
any delinquent real property taxes, deeds of trust, mortgages and, to the extent
arising out of the acts of Seller, mechanic’s liens (specifically excluding
liens created by, through or under tenants or securing the rights of other
parties under the Contracts) (collectively, “Monetary Liens”), disclosed on any
Title Commitment shall be automatically deemed unpermitted exceptions, and
Seller shall cause all such Monetary Liens disclosed in the Title Commitment to
be removed therefrom or insured or endorsed over by the Title Company on or
before the Closing Date. If Seller fails to cause the Title Company to have all
exceptions to the Title Commitment or the Survey or any Updated Survey so
objected to by Buyer removed (or committed to be removed by the Title Company)
from the Title Commitment or removed from the Survey or Updated Survey (as the
case may be) or committed to be insured or endorsed over by the Title Company,
on or before the Due Diligence Approval Date, Buyer may elect, by written notice
delivered to Seller on or before the Due Diligence Approval Date, as its sole
and exclusive recourse, to either (i) terminate this Agreement, in which event
the Earnest Money Deposit and any interest thereon, shall be forthwith returned
to Buyer, subject to the disbursement and payment release conditions set forth
in Section 3.1, all obligations of the parties hereunder shall terminate (other
than those matters which expressly survive the early termination of this
Agreement), and this Agreement shall otherwise have no further force and effect,
or (ii) accept title to the Property subject to all such exceptions which the
Title Company has not so removed (or committed to be removed) or committed to
insure or endorse over or which were not so removed from the Survey or Updated
Survey (as the case may be), all of which shall thereafter be deemed “Permitted
Title Exceptions,” hereunder; provided, however, that with respect to any
Monetary Liens disclosed on the Title Commitment, Seller shall not be obligated
to have the Title Company remove (or commit to remove) or commit to insure or
endorse over same prior to the Due Diligence Approval Date and, instead, Seller
shall simply be required to have same removed, or insured or endorsed over, by
the Title Company on or prior to the Closing Date. Buyer’s failure to make
either election on or before the Due Diligence Approval Date shall be deemed an
election under clause (ii) above. On the Closing Date, subject to the provisions
of Section 11.7 below, Seller shall cause the Title Company to issue the Title
Policy (or “marked-up” title commitment unconditionally committing the Title
Company to issue such Title Policy) to Buyer, pursuant to and in accordance with
the Title Commitment, insuring Buyer’s fee simple title in the Land and Building
thereon as of the Closing Date in the amount of the Purchase Price, subject only
to the Permitted Title Exceptions and such other exceptions as Buyer may approve
(or be deemed to have approved) pursuant to this Agreement. Buyer shall have the
right, at any time prior to Closing, to cause the Title Company to issue such
endorsements (“Buyer Endorsements”) to the Title Policy as Buyer shall deem
necessary (including, without limitation “extended coverage”), at Buyer’s sole
cost and expense and without obligation on the part of Seller to obtain such
Buyer Endorsements; provided that Seller shall make good faith efforts to assist
Buyer in obtaining such Buyer Endorsements, provided, further, however, that
(i) Seller shall have no obligation to obtain such Buyer Endorsements, to incur
any additional costs in connection with procuring such Buyer Endorsements or to
obtain any consents, approvals or estoppel certificates from third parties in
connection with procuring such Buyer Endorsements, and (ii) Buyer’s ability or
inability to obtain such Buyer Endorsements shall not constitute a condition
precedent to Buyer’s obligations under this

 

8



--------------------------------------------------------------------------------

Agreement. For purposes of this Agreement, an exception referenced in the Title
Commitment (or any update thereto) objected to by Buyer or otherwise
constituting an unpermitted exception hereunder, or a Survey or Updated Survey
matter objected to by Buyer, shall be considered to be “insured or endorsed
over” only if the same is effected by the issuance of title insurance or a
commitment for title insurance eliminating or insuring against the effect of the
title or survey matter (subject, in the case of any endorsement insuring over
such matter, to Buyer’s reasonable prior approval of the form and content of
such endorsement).

4.2        Survey.   Buyer and Seller agree that (i) within five (5) business
days following the Contract Date, Seller shall deliver the Survey to Buyer,
(ii) prior to the Closing Date, Buyer may obtain, at its expense (except to the
extent same is Seller’s expense under Section 10.3 below), a new or an updated
survey of the Land (in any such case, an “Updated Survey”), (iii) all matters
disclosed on the Survey and any Updated Survey (or which would be disclosed on
any Updated Survey) not objected to by Buyer on or before three (3) business
days prior to the end of the Contingency Period, as required under Section 4.1
above, shall be deemed “Permitted Title Exceptions” hereunder, (iv) Seller may,
but shall have no obligation to, have any matters disclosed on the Survey or any
Updated Survey (or which would be disclosed on any Updated Survey) and which are
objected to by Buyer pursuant to Section 4.1 above removed from the Survey or
Updated Survey or removed from or insured or endorsed over by the Title Company,
and (v) if Buyer does not terminate this Agreement on or before the Due
Diligence Approval Date, pursuant to Section 4.1 above, then all matters
disclosed on the Survey and on any Updated Survey shall be deemed “Permitted
Title Exceptions” for all purposes of this Agreement.

4.3        Tenant Estoppels.  Following the Contract Date (which may, at
Seller’s election, be within a reasonable time after the Contingency Period),
Seller shall deliver an estoppel letter to JPMorgan Chase Bank, National
Association (“JPMorgan”) as tenant under that certain Agreement of Office Lease
dated February 9, 2010 between Seller, as landlord, and JPMorgan, as tenant (as
amended from time to time, the “JPMorgan Lease”), conforming with the estoppel
requirements of the JPMorgan Lease (the “Required Lease Estoppel Form”). In that
regard, Seller and Buyer hereby acknowledge that, as of the date hereof,
JPMorgan is the sole tenant of the Building and that JPMorgan may have
subtenants. Promptly after receipt from JPMorgan, Seller shall deliver such
tenant’s estoppel letter to Buyer. All estoppel letters described in this
Section 4.3 shall be dated not earlier than thirty (30) days prior to the
Closing Date (provided, however, that if the initially-scheduled Closing Date
set forth in this Agreement is extended for any reason [other than a Seller
default hereunder or pursuant to Seller’s right to extend the Closing Date under
Section 1.1(f) above] then any estoppel letter described in this Section 4.3
which is dated within thirty (30) days of said initially-scheduled Closing Date
shall be deemed to satisfy the requirements of this Section 4.3 concerning the
required date of estoppel letters, and Seller shall have no obligation to cause
same to be dated-down or re-executed). Buyer’s obligation to proceed to Closing
shall be conditioned upon satisfaction of the following conditions, provided
that Buyer may in its sole discretion elect to waive failure by Seller to
satisfy any particular condition:

    (a)        Seller shall use good faith efforts to deliver to Buyer, on or
before the Closing Date, the Required Lease Estoppel Form executed by JPMorgan
with respect to its Lease at the Building (with such non-material modifications
or disclosures as JPMorgan shall make thereto) (the “Estoppel Threshold”). For
purposes of the

 

9



--------------------------------------------------------------------------------

preceding sentence, a “non-material” modification or disclosure shall mean a
modification or disclosure which is not inconsistent, in any material respect,
with any of Seller’s representations or warranties contained in this Agreement
(except to the extent that the subject of such inconsistency has been heretofore
otherwise disclosed to Buyer in this Agreement, the Due Diligence Materials or
otherwise) and does not allege a default by Seller under the JPMorgan Lease.

If, on or before the Closing Date (as same may be extended as described in
Section 1.1(f) above), Seller is unable to satisfy the Estoppel Threshold, then
Seller will not be in default by reason thereof, but Buyer shall, by notice
given to Seller before the Closing, elect, as its sole recourse therefor, either
(i) to waive said conditions and proceed with the Closing, accepting the
Property subject thereto, or (ii) to terminate this Agreement, in which event
the Earnest Money Deposit shall be returned to Buyer, subject to the
disbursement and payment release conditions set forth in Section 3.1, and the
parties shall have no further liability or obligations to each other hereunder
(other than those liabilities and obligations that expressly survive a
termination of this Agreement). Buyer’s failure to elect either (i) or
(ii) above, in writing to Seller, on or before the Closing Date (as same may be
extended as aforesaid) shall be deemed an election of option (i) set forth in
this Section 4.3.

ARTICLE 5

DUE DILIGENCE

5.1        Due Diligence Materials.   The parties hereby acknowledge that Seller
has heretofore furnished to Buyer (or made available to Buyer), or will make
available to Buyer during the Contingency Period, copies of the Due Diligence
Materials, to the extent in the possession of Seller. Seller makes no
representation or warranty concerning the accuracy or completeness of any of the
Due Diligence Materials.

5.2        Inspection.  During the Contingency Period (but ending, in any event,
as of any earlier termination of this Agreement), Seller shall permit Buyer, its
officers, agents and employees (collectively, “Buyer’s Representatives”) access
to, entry upon and the opportunity to examine, inspect, measure and test the
Real Property (herein collectively, the “Inspections”). From and after the Due
Diligence Approval Date through the Closing (or earlier termination of this
Agreement), Buyer’s Representatives may perform additional Inspections in
accordance with the provisions of this Agreement. Any access by Buyer’s
Representatives to perform Inspections shall be subject in all respects to
Seller’s and the tenants’ rights under the Leases at the Real Property. Any
entry by Buyer’s Representatives upon the Real Property shall be in compliance
with all permits, codes, regulations, rules, laws, statutes and other
requirements of any governmental body, agency or authority having jurisdiction
over the Property, as well as the requirements of any Leases, ground leases and
any private covenants, restrictions and easements of record. Any invasive
testing of the Real Property (including the scope thereof and the identity of
the Buyer’s Representatives performing such testing) shall require Seller’s
consent, which consent may be withheld in Seller’s sole discretion (it being
agreed, however, that standard inspections for a customary Phase I environmental
site assessment of the Property (the “Phase I Study”) and an engineer’s
structural report respecting the Improvements (the “Structural Report”) shall be
permitted, subject in all respects, however, to the rights of the tenants under

 

10



--------------------------------------------------------------------------------

the Leases at the Real Property to permit or consent to same or to otherwise
permit or consent to any other Inspections hereunder, and subject to the other
terms and conditions regarding Inspections hereunder). The costs of conducting
and obtaining any such Phase I Study and the Structural Report or of otherwise
performing any other Inspections shall be the responsibility of Buyer. If Buyer
fails to close the transactions contemplated by this Agreement for any reason
other than Seller’s default, or in any case, upon Seller’s request therefor from
time to time, Buyer shall promptly deliver to Seller a copy of any written
report or study relating to the Property prepared for Buyer by any third party
consultant or other third party Buyer Representative; provided, however, any
such reports or studies shall be delivered without any representation or
warranty as to the accuracy or completeness of such report or study. Any entry
upon the Land or Improvements by Buyer or Buyer’s Representatives for the
purpose of conducting such Inspections shall be upon not less than twenty-four
(24) hours prior notice to Seller prior to any entry upon the Land or
Improvements for the purpose of conducting such Inspections, and shall be
subject, in any event, to prior scheduling and coordination with Seller. At
Seller’s election, a representative of Seller shall be present during any entry
by Buyer or Buyer’s Representatives upon the Land or Improvements to conduct the
Inspections. Buyer shall not cause or permit any mechanic’s liens, materialmen’s
liens or other liens to be filed against the Property as a result of the
Inspections. Buyer shall furnish Seller with evidence of commercial general
liability insurance having coverage limits of at least Two Million and 00/100 US
Dollars ($2,000,000), together with such other insurance as Seller may
reasonably require Buyer to carry against liabilities which may arise in
connection with the Inspections. All Inspections shall be performed in a manner
that will not disturb the ongoing operations at the Real Property, nor cause any
damage, loss, disturbance to business, cost or expense to, or claims against,
Seller or the Property. Prior to Closing (or earlier termination of this
Agreement), Buyer shall not approach, contact or involve itself in any
discussions or negotiations with any tenant of the Real Property under any Lease
or with any other occupant of the Real Property, without Seller or its
representative being present thereat. Buyer shall in no event (i) request or
initiate any inspections of the Property by any governmental or
quasi-governmental entities or agencies, and (ii) involve itself in any
discussions with governmental or quasi-governmental entities concerning the
Property without Seller being present at such discussions and pre-approving (in
its sole discretion) the scope and content of such discussions. Buyer shall
promptly repair and restore any damage to the Property caused by the prior or
any subsequent entry upon the Land or Improvements by Buyer or the other Buyer’s
Representatives. Buyer shall indemnify, defend and hold harmless Seller and
Seller’s officers, directors, shareholders, partners, members, managers,
tenants, agents and employees (collectively, the “Seller Indemnified Parties”),
from and against any and all actions, losses, costs, damages, claims,
liabilities, and expenses (including litigation expenses and court costs and
reasonable attorney’s fees) brought, sought or incurred by or against any of the
Seller Indemnified Parties resulting from, arising out of, or in any way
relating to, entry upon the Land or Improvements by Buyer or any of the other
Buyer’s Representatives or otherwise in any way related to the Inspections,
whether conducted prior to, as of or subsequent to the Contract Date, or any
violation of the provisions of this Section 5.2. The foregoing indemnification
and repair and restoration obligations (herein collectively referred to as
“Buyer’s Indemnity”) shall expressly survive the Closing or any earlier
termination of this Agreement.

5.3        Due Diligence Termination.   The obligation of Buyer to close the
transaction contemplated hereby is subject to Buyer’s review of, approval of and
satisfaction with, at its sole

 

11



--------------------------------------------------------------------------------

cost and expense, on or before the Due Diligence Approval Date, the Due
Diligence Materials, the Title Commitment, the Survey, any Updated Survey, the
results of the Inspections and all other matters respecting Buyer’s
investigation of the Property. If Buyer, in its sole and absolute discretion, is
not satisfied with any of the foregoing matters, then Buyer shall have the right
to terminate this Agreement by delivery to Seller of written unconditional
notice thereof delivered at any time prior to 5:00 p.m., Central Time, on the
Due Diligence Approval Date, in which event the Earnest Money Deposit and all
interest earned thereon (net of investment charges) shall promptly be returned
to Buyer, subject to the disbursement and payment release conditions set forth
in Section 3.1, in which case this Agreement shall become null and void and
neither party shall have any further rights and obligations hereunder (subject,
however, to survival of Buyer’s Indemnity and other matters herein which
expressly survive the early termination of this Agreement). Buyer’s failure to
timely deliver its termination notice as provided in this Section 5.3 shall be
deemed a waiver of Buyer’s contingencies described in this Section 5.3 and
otherwise in this Agreement, whereupon the parties shall proceed to close the
transaction contemplated by this Agreement as provided herein, and the Earnest
Money Deposit shall be deemed non-refundable (except as otherwise expressly
provided herein). Buyer hereby acknowledges that (i) it has heretofore had,
and/or through the end of the Contingency Period it shall have, ample
opportunity to review and analyze the Due Diligence Materials, the Title
Commitment, the Survey, any Updated Survey, the results of the Inspections and
all other matters respecting the Property, and (ii) in the event this Agreement
is not otherwise terminated by Buyer prior to the end of the Contingency Period,
as permitted under this Section 5.3 or under Article 4 above, then any future
Inspections Buyer may conduct following the Contingency Period are solely being
permitted as an accommodation to Buyer and the results of same shall in no event
be deemed to grant Buyer any further contingency under this Agreement or serve
as the basis for any right of Buyer to terminate this Agreement.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

6.1        Representation and Warranties of Seller. To induce Buyer to execute,
deliver and perform this Agreement, Seller hereby represents and warrants to
Buyer the following on and as of the Contract Date:

    (a)        Authority.     Seller is a duly organized and validly existing
limited partnership in good standing under the laws of the State of Delaware.
Seller has full capacity, right, power and authority to execute, deliver and
perform this Agreement and all documents to be executed by Seller pursuant
hereto, and all required action and approvals therefor have been duly taken and
obtained. The individuals signing this Agreement and all other documents
executed or to be executed pursuant hereto on behalf of Seller are and shall be
duly authorized to sign the same on Seller’s behalf and to bind Seller thereto.
This Agreement and all documents to be executed pursuant hereto by Seller are
and shall be binding upon and enforceable against Seller in accordance with
their respective terms.

    (b)        Contracts.    Attached as Exhibit C to this Agreement and
incorporated herein by this reference is a true, correct and complete schedule
in all material respects of

 

12



--------------------------------------------------------------------------------

all currently existing Contracts of which Seller has knowledge. Except as may be
disclosed in the Due Diligence Materials or other documents delivered or made
available to Buyer, Seller has not received any currently effective notice in
writing of any uncured material breach or default under any of the Contracts,
the existence of which would have a material adverse effect on the operation or
value of the Property.

    (c)        Licenses and Permits and Warranties.  Seller has heretofore
delivered to Buyer (or made available to Buyer as part of the Due Diligence
Materials) all currently existing Licenses and Permits and Warranties which are
currently in Seller’s possession. Except as disclosed in the Due Diligence
Materials, Seller has not received any currently effective notice in writing of
any uncured material breach or default under any of the Licenses and Permits or
the Warranties, the existence of which would have a material adverse effect on
the operation or value of the Property.

    (d)        Violations of Laws.   Except as disclosed in Exhibit D, Seller
has not received any currently effective notice in writing from any applicable
governmental authority of any violation of any Legal Requirements pertaining to
the Property which has not been entirely corrected.

    (e)        Litigation.      Except as set forth on Exhibit E to this
Agreement and incorporated herein by this reference, to Seller’s knowledge there
is no pending litigation or other proceeding against Seller related to the
Property (including without limitation any condemnation action), other than
claims which are fully covered by insurance.

    (f)        Condemnation.     Except as may be set forth in the Due Diligence
Materials, Seller has not received any written notice from any governmental or
quasi-governmental authority regarding an existing or pending condemnation of
any part of the Real Property.

    (g)        No Conflict or Violation. Neither the execution, delivery or
performance of this Agreement by Seller, nor the consummation of the
transactions contemplated hereby will (a) violate or conflict with any provision
of the organizational documents of Seller, or (b) violate any order, judgment,
injunction, award or decree of any court or arbitration body, by or to which
Seller or the Property are or may be bound or subject.

    (h)        Bankruptcy.    No voluntary, and to Seller’s knowledge no
involuntary, attachments, execution proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other insolvency related
proceedings are pending against Seller.

    (i)        FIRPTA Representation.   Seller is not a “foreign person” within
the meaning of Section 1445 of the Code (as defined below).

    (j)        Leases.    Attached as Exhibit F to this Agreement is a true,
correct and complete list of all currently existing Leases at the Property to
which Seller is a party.

 

13



--------------------------------------------------------------------------------

 

    (k)        Representative.  Michael Speer is the person employed by an
affiliate of Seller who is responsible, on behalf of the Seller, for the asset
management of the Real Property.

6.2        Limitations.   Seller’s liability for breaches of the representations
and warranties contained in this Agreement and for other matters shall be
limited as follows:

    (a)        Generally.     All representations and warranties of Seller set
forth in Section 6.1 above, as well as Buyer’s right to enforce its remedies
hereunder for any breach of the same, shall survive the Closing for twelve
(12) months (i.e., meaning that Buyer must give notice in writing to Seller of
such claim, in reasonable detail, prior to the expiration of said 12-month
period and commence a claim therefor in a court of competent jurisdiction within
sixty (60) days thereafter). In the event that Buyer has knowledge, through its
due diligence investigations or otherwise, that any of the representations or
warranties made by Seller under this Agreement were not true or correct when
made or that Seller has breached a covenant hereunder, and if Buyer nevertheless
closes the transaction contemplated by this Agreement, then Buyer shall be
deemed to have waived any such representation and warranty or covenant breach
(as applicable) and shall have no further claim against Seller with respect
thereto. Further, Buyer shall have no recourse against Seller to enforce or seek
damages (i.e., in each case, whether under Section 12.2 below or otherwise) for
any breach of representations and warranties unless the total damage resulting
from such breaches, in the aggregate, exceeds Fifty Thousand and 00/100 US
Dollars ($50,000.00) (provided that once such threshold amount has been reached,
Buyer shall be entitled to recourse against Seller for the dollar value of all
aggregate claims), subject in any event to the other terms, conditions and
limitations set forth in this Agreement.

    (b)        Seller’s Knowledge.  As used herein, the phrase “to Seller’s
knowledge” and words of similar import shall mean the actual knowledge as of the
date when the subject representation and warranty making reference to such
phrase is being made hereunder, of Michael Speer, being a Vice President of
BREOF BNK3A GP LLC, a Delaware limited liability company, which entity is the
sole general partner of Seller.

    (c)        Buyer’s Knowledge.    For purposes hereof, Buyer’s “knowledge” or
“actual knowledge” shall be deemed to be the actual knowledge of Peter A.
Mitchell, being an officer of Buyer or its affiliate, after inquiry of those
employees and consultants of Buyer that have conducted the due diligence
investigation on behalf of Buyer, provided that such individual shall also be
deemed to have actual knowledge of all matters disclosed by the Due Diligence
Materials and any other documentation of Seller which was delivered to, or make
available for review by, Buyer, and of all matters disclosed by any of Buyer’s
Inspections conducted by Buyer or Buyer’s Representatives pursuant to this
Agreement.

    (d)        Aggregate Liability. Except for Seller’s obligations under
Article 13 and Seller’s reproration obligations under Article 10 and without
limiting Buyer’s specific performance remedy under Section 12.2, Seller’s
aggregate liability to Buyer under this Agreement and under any of the other
provisions contained in the documents being

 

14



--------------------------------------------------------------------------------

delivered pursuant to Section 11.2 hereof shall in no event exceed Seven Hundred
Fifty Thousand and 00/100 US Dollars ($750,000.00).

    (e)        No Liability for Consequential or Punitive Damages.  Seller shall
in no event be liable to Buyer under this Agreement and under any of the
documents being delivered pursuant to Section 11.2 hereof for consequential,
special or punitive damages.

    (f)        Joinder.    BREOF BNK3 LP, an affiliate of Seller, has joined in
the execution of this Agreement for the purpose of evidencing its agreement to
be bound by the provisions of this Section 6.2, all as otherwise set forth in
the “Seller Joinder” attached to this Agreement.

6.3        Representations and Warranties of Buyer. To induce Seller to execute,
deliver and perform this Agreement, Buyer hereby represents and warrants to
Seller the following on and as of the Contract Date:

    (a)        Authority.      Buyer is a duly organized and validly existing
limited partnership in good standing under the laws of the State of Delaware.
Buyer has full capacity, right, power and authority to execute, deliver and
perform this Agreement and all documents to be executed by Buyer pursuant
hereto, and all required action and approvals therefor have been duly taken and
obtained. The individuals signing this Agreement and all other documents
executed or to be executed pursuant hereto on behalf of Buyer are and shall be
duly authorized to sign the same on Buyer’s behalf and to bind Buyer thereto.
This Agreement and all documents to be executed pursuant hereto by Buyer are and
shall be binding upon and enforceable against Buyer in accordance with their
respective terms.

    (b)        No Conflict or Violation.  Neither the execution, delivery or
performance by Buyer of this Agreement, nor the consummation of the transaction
contemplated hereby will: (a) violate or conflict with any provision of Buyer’s
organizational documents; or (b) violate any order, judgment, injunction, award
or decree of any court or arbitration body, or any other body, by or to which
Buyer is or may be bound or subject.

    (c)        Approvals.  No approval or consent of any governmental,
administrative or regulatory body or any other person or entity is required for
the execution, delivery or performance by Buyer of this Agreement, or any
related documents or instruments, to which Buyer is a party. Without limitation
of the foregoing, Buyer represents that it has all corporate or other
entity-level approvals necessary to execute and deliver and perform this
Agreement as of the date hereof, and to be responsible for all obligations and
liabilities set forth herein.

    (d)        Bankruptcy.  No voluntary, and to Buyer’s knowledge no
involuntary, attachments, execution proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other insolvency-related
proceedings are pending against Buyer.

 

15



--------------------------------------------------------------------------------

 

All representations and warranties of Buyer set forth in this Section 6.3 as
well as Seller’s right to enforce its remedies hereunder for any breach of the
same, shall survive the Closing for a period of twelve (12) months (i.e.,
meaning that Seller must give notice in writing to Buyer of such claim, in
reasonable detail, prior to the expiration of said 12-month period and commence
a claim therefor in a court of competent jurisdiction within sixty (60) days
thereafter).

6.4        AS-IS.   EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 6.1 ABOVE AND IN SECTION 13.1 BELOW AND IN ANY DOCUMENT EXECUTED AND
DELIVERED BY SELLER AT CLOSING, AND EXCEPT FOR THE WARRANTY OF TITLE IN THE DEED
TO BE DELIVERED AT CLOSING, BUYER ACKNOWLEDGES THAT IT IS NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES WHATSOEVER BY SELLER OR ANY AGENT OR EMPLOYEE
THEREOF REGARDING THE PROPERTY (INCLUDING, WITHOUT LIMITATION, ITS PHYSICAL
CONDITION, ITS SUITABILITY FOR ANY PARTICULAR PURPOSE, ITS COMPLIANCE WITH LAWS
[INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS, OR THE ABSENCE OF HAZARDOUS
SUBSTANCES THEREUPON]), AND SELLER EXPRESSLY DISCLAIMS ANY AND ALL SUCH
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, EXCEPT FOR ANY LIMITED
WARRANTIES CONTAINED IN SECTION 6.1 ABOVE AND IN SECTION 13.1 BELOW AND EXCEPT
FOR THE WARRANTY OF TITLE IN THE DEED TO BE DELIVERED AT CLOSING. EXCEPT FOR
THOSE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 6.1 ABOVE AND EXCEPT
FOR THE WARRANTY OF TITLE IN THE DEED TO BE DELIVERED AT CLOSING, BUYER SHALL
ACCEPT THE PROPERTY IN ITS “AS IS”, “WHERE IS”, “WITH ALL FAULTS” CONDITION, AND
SELLER HEREBY DISCLAIMS ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, EXPRESS OR IMPLIED.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, SELLER MAKES NO
REPRESENTATION OR WARRANTY AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF ANY
MATERIALS, DATA OR OTHER INFORMATION DELIVERED OR MADE AVAILABLE BY SELLER TO
BUYER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY (INCLUDING, WITHOUT
LIMITATION, THE DUE DILIGENCE MATERIALS).

BUYER ACKNOWLEDGES THAT IT IS A SOPHISTICATED REAL ESTATE BUYER WHO HAS
HERETOFORE HAD AND/OR SHALL DURING THE CONTINGENCY PERIOD HAVE OPEN ACCESS TO,
AND SUFFICIENT TIME TO REVIEW, ALL INFORMATION, DOCUMENTS, AGREEMENTS, STUDIES
AND TESTS RELATING TO THE PROPERTY THAT BUYER DEEMED OR DEEMS NECESSARY TO
REVIEW IN ITS SOLE DISCRETION, AND HAS OR HEREAFTER SHALL HAVE CONDUCTED A
COMPLETE AND THOROUGH INSPECTION, ANALYSIS AND EVALUATION OF THE PROPERTY,
INCLUDING BUT NOT LIMITED TO ENVIRONMENTAL TESTING. BUYER HEREBY RELEASES
SELLER, ITS CONSTITUENT OWNERS, AND THEIR RESPECTIVE AGENTS AND EMPLOYEES, FROM
ANY AND ALL LIABILITY, RESPONSIBILITY, CLAIMS, DAMAGES, LOSSES AND EXPENSES
ARISING OUT OF OR RELATED TO THE CONDITION OF THE PROPERTY OR ITS SUITABILITY
FOR

 

16



--------------------------------------------------------------------------------

ANY PURPOSE, EXCEPT FOR ANY LIABILITY OF SELLER EXPRESSLY SET FORTH HEREIN.

BUYER HAS UNDERTAKEN OR HEREAFTER SHALL UNDERTAKE SUCH INVESTIGATION AS BUYER
DEEMED OR DEEMS NECESSARY TO MAKE BUYER FULLY AWARE OF THE CONDITION OF THE
PROPERTY AS WELL AS ALL FACTS, CIRCUMSTANCES AND INFORMATION WHICH MAY AFFECT
THE USE AND OPERATION OF THE PROPERTY, AND BUYER COVENANTS AND WARRANTS TO
SELLER THAT BUYER HAS RELIED AND SHALL RELY, EXCEPT TO THE EXTENT OF SELLER’S
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 6.1 ABOVE AND IN SECTION
13.1 BELOW AND EXCEPT FOR THE WARRANTY OF TITLE IN THE DEED TO BE DELIVERED AT
CLOSING, SOLELY ON BUYER’S OWN DUE DILIGENCE INVESTIGATION IN DETERMINING TO
PURCHASE THE PROPERTY. THE PROVISIONS OF THIS SECTION 6.4 SHALL SURVIVE THE
CLOSING OR EARLIER TERMINATION OF THIS AGREEMENT AND SHALL BE INCORPORATED INTO
THE CLOSING DOCUMENTS TO BE DELIVERED AT CLOSING.

6.5        Release. Without limiting the provisions of Section 6.4 above, as a
continuing obligation surviving the Closing and the transfer and conveyance of
the Property hereunder, Buyer hereby acknowledges and agrees that, effective
upon Closing, Buyer shall be deemed to have covenanted and agreed to release
Seller and Seller’s “Releasees” (as hereinafter defined) from and against any
and all loss, damage, claim, costs and expense (including, without limitation,
actual attorneys’ fees, charges and costs) and any other liability whatsoever,
whether foreseen or unforeseen, arising out of or relating to the physical
condition of the Property or any portion thereof (including, without limitation,
the environmental condition of the Property), regardless of whether such
condition arose or came into existence before, on or after the Closing Date.
Seller’s “Releasees” shall mean Seller, its partners, members, and their
respective successors and assigns (including, without limitation, an
accommodation party substituted as Seller for purposes of effecting a like-kind
exchange), officers, directors, managers, agents, employees, attorneys,
shareholders, and the parents, subsidiaries and affiliated companies of same.
Without limiting the foregoing, from and after the execution of this Agreement,
the provisions of this Section 6.5 shall continue to be effective with respect
to each Seller’s Releasee irrespective of whether thereafter such Releasee
assigns or has purported to assign or otherwise dispose of its interest or any
portion of its interest, under this Agreement or in the Property. The provisions
of this Section 6.5 shall survive the Closing and shall be incorporated into the
closing documents delivered at Closing.

ARTICLE 7

SELLER’S COVENANTS

7.1        Covenants.  Seller covenants and agrees to the following:

    (a)        Title. Except as otherwise specifically contemplated in this
Agreement or as may be required by Legal Requirements, and without limiting any
rights tenants may have under their Leases, from and after the Contract Date to
the Closing Date (or any

 

17



--------------------------------------------------------------------------------

earlier termination of this Agreement), Seller shall not further encumber title
to the Property in any consensual manner.

    (b)        Contracts.       Except as otherwise specifically contemplated in
this Agreement, and without limiting any rights tenants may have under their
Leases, from and after the Contract Date and until Closing (or any earlier
termination of this Agreement), Seller agrees not to enter into any contracts or
agreements after the date hereof, to which the Buyer or the Property may be or
may become subject without the express written approval of Buyer (not to be
unreasonably withheld), except, however, for those entered into in the ordinary
course of business or those which are cancelable on thirty (30) days’ notice or
less.

    (c)        Leasing.    From and after the Contract Date and until Closing
(or any earlier termination of this Agreement), Seller may not, without Buyer’s
consent, enter into Leases, or any amendments, expansions, terminations and/or
renewals of Leases (except for such matters as may be otherwise required under
the existing terms of the Leases).

ARTICLE 8

CONDITIONS PRECEDENT

8.1        Conditions Precedent to the Obligations of Buyer.    Buyer’s
obligation to acquire the Property pursuant to this Agreement shall be subject
to the satisfaction, prior to the Closing Date, of all of the following
conditions precedent, each of which may be waived by Buyer in its sole
discretion:

    (a)        Seller shall have performed, in all material respects, all of its
covenants and obligations under this Agreement; and

    (b)        Seller shall have timely executed and delivered to Escrowee all
of the items referred to in Section 11.2 hereof.

    (c)        The JPMorgan Lease shall be in full force and effect.

    (d)        All of the representations and warranties of Seller contained in
Section 6.1 shall be true and correct, in all material respects, as of the
Closing Date, as it may be extended by Seller pursuant to Section 1.1(f) (or, if
applicable, as of any earlier date when Closing was otherwise scheduled to occur
hereunder in the absence of any exercise by Buyer of its right to extend the
Closing Date as contemplated under Section 1.1(f)(ii) above), in each case with
the same not being “cured” by Seller such that the same are true and correct in
all material respects as provided and during the same cure periods as described
in Section 12.2 below.

    (e)        The “Estoppel Threshold” shall have been satisfied pursuant to
the terms and conditions of Section 4.3 above.

 

18



--------------------------------------------------------------------------------

 

If any of the conditions to Buyer’s obligations to acquire the Property under
this Section 8.1 have not been satisfied within the time periods and in
accordance with the terms set forth herein, then Buyer shall have the right, as
its sole recourse, to terminate this Agreement by written notice to Seller
delivered on or before the Closing Date, in which event the Earnest Money
Deposit shall be returned to Buyer, subject to the disbursement and payment
release conditions set forth in Section 3.1, all obligations of the parties
hereto shall thereupon cease (except for those which survive the early
termination of this Agreement as expressly provided herein) and this Agreement
shall thereafter be of no further force and effect, unless such failure of
condition constitutes a default on the part of Seller under any other provision
of this Agreement, in which case the terms of Section 12.2 shall also apply.

8.2        Conditions Precedent to the Obligations of Seller.    Seller’s
obligation to sell, convey, assign, transfer and deliver the Property to Buyer
pursuant to this Agreement shall be subject to the satisfaction, prior to the
Closing Date, of all of the following conditions precedent, each of which may be
waived by Seller in its sole discretion:

    (a)        Buyer shall have performed, in all material respects, all of its
covenants and obligations under this Agreement;

    (b)        Buyer shall have tendered the Purchase Price to Escrowee pursuant
to the provisions of this Agreement; and

    (c)        Buyer shall have timely executed and delivered to Escrowee all of
the items referred to in Section 11.3 hereof.

If any of the conditions to Seller’s obligations to sell the Property under this
Section 8.2 have not been satisfied within the time periods and in accordance
with the terms set forth herein, then Seller shall have the right, as its sole
recourse, to terminate this Agreement by written notice to Buyer, in which event
the Earnest Money Deposit shall be paid to Seller, all obligations of the
parties hereto shall thereupon cease (except for those which survive the early
termination of this Agreement as expressly set forth herein) and this Agreement
shall thereafter be of no further force and effect, unless such failure of
condition constitutes a default on the part of Buyer under any other provision
of this Agreement, in which case the terms of Section 12.1 shall also apply.

ARTICLE 9

DESTRUCTION, DAMAGE OR CONDEMNATION

9.1        Destruction or Damage.  If, subsequent to the Contract Date and on or
before the Closing Date, all or any material portion of the Real Property shall
be destroyed or damaged by one or more incidents of fire or other casualty,
Seller shall immediately give Buyer notice of such occurrence, and Buyer shall
on or before the earlier to occur of (i) fifteen (15) days after receipt of such
notice and (ii) the then scheduled Closing Date (provided Buyer shall have had
not fewer than three (3) business days within which to make such election,
otherwise the Closing Date shall automatically be extended to the business day
which will permit Buyer such minimum three (3) business day period), elect by
written notice to Seller to (a) terminate this Agreement, in which event the
Earnest Money Deposit and any interest thereon net of any

 

19



--------------------------------------------------------------------------------

investment charges shall be returned forthwith to Buyer, subject to the
disbursement and payment release conditions set forth in Section 3.1, this
Agreement shall be deemed null and void and neither party shall have any further
rights and obligations hereunder (other than those matters which expressly
survive early termination of this Agreement); or (b) proceed to close the
transaction contemplated hereby as scheduled with no adjustment to the Purchase
Price (provided, however, that Buyer shall have the right to participate with
Seller in the adjustment and settlement of any insurance claim relating to said
damage, and, to the extent the tenant(s) under the Leases at the Real Property
are not entitled to the insurance proceeds, Seller shall, at Closing, (i) assign
to Buyer all of Seller’s interest in any then unpaid insurance proceeds claimed
with respect to said loss or damage, and (ii) pay to Buyer all insurance
proceeds theretofore paid to Seller with respect to same and not theretofore
used for restoration or repair, plus any deductible amount). Buyer’s failure to
give notice within the time period specified above shall be deemed to be Buyer’s
election of option (b) above. For purposes of this Section 9.1, damage to the
Real Property shall not be deemed to be “material” under this Section 9.1 unless
either (1) the cost of restoring damage to the Real Property, as determined by
an engineer reasonably acceptable to Seller and Buyer, in the aggregate, exceeds
One Million Five Hundred Thousand and 00/100 US Dollars ($1,500,000.00), or
(2) JPMorgan has the right to terminate the JPMorgan Lease as a result of such
casualty and has not otherwise waived such right, in writing. With respect to
any such damage which is not material, Buyer shall have no right to terminate
this Agreement provided that closing and insurance adjustment procedures
described in clause (b) above shall still apply.

9.2        Condemnation.  If, subsequent to the Contract Date and on or before
the Closing Date, any proceeding which shall relate to the proposed taking of
any material portion of the Real Property by condemnation or eminent domain is
instituted or commenced, Buyer shall have the right and option to terminate this
Agreement or to waive such condition and proceed to Closing, by giving Seller
written notice of such election on or before the earlier to occur of (i) fifteen
(15) days after receipt of written notification of any such occurrence or
occurrences and (ii) the then scheduled Closing Date (provided Buyer shall have
had not fewer than three (3) business days within which to make such election,
otherwise the Closing Date shall automatically be extended to the business day
which will permit Buyer such minimum three (3) business day period). Failure to
give such election notice within such time shall be conclusive evidence that
Buyer has waived the option to terminate by reason of the occurrence or
occurrences of which it has received notice. If Buyer does not elect (or is
deemed to have not elected) to terminate this Agreement, the parties shall
proceed to close the transaction contemplated hereby and, to the extent the
tenant(s) under the Leases at the Real Property are not entitled to the
condemnation proceeds, Buyer shall be at Closing (i) credited with any
condemnation proceeds theretofore paid to Seller with respect to the taking (and
not theretofore used for restoration or repair), and (ii) assigned all Seller’s
right to any other proceeds therefrom. Seller agrees to furnish Buyer written
notification with respect to any such proceedings within five (5) business days
after Seller’s receipt of any such notification of such proceedings. Should
Buyer elect to so terminate this Agreement, the Earnest Money Deposit plus any
interest thereon net of any investment charges shall be returned forthwith to
Buyer, subject to the disbursement and payment release conditions set forth in
Section 3.1, this Agreement shall be deemed null and void and neither party
shall have any further rights and obligations hereunder (other than those
matters which expressly survive early termination of this Agreement). For
purposes of this Section 9.2, a taking of the Real Property shall not be deemed
to be “material” under this

 

20



--------------------------------------------------------------------------------

Section 9.2 unless either (1) the value of the portion of the Real Property
taken exceeds, in the aggregate, One Million Five Hundred Thousand and 00/100 US
Dollars ($1,500,000.00), or (2) JPMorgan has the right to terminate the JPMorgan
Lease as a result of such taking and has not otherwise waived such right, in
writing. With respect to any such taking which is not material Buyer shall have
no right to terminate this Agreement provided that, to the extent the tenant(s)
at the Real Property are not entitled to the condemnation proceeds, Buyer shall
still be (i) credited with any condemnation proceeds paid to Seller (and not
theretofore used for restoration or repair) and (ii) assigned all of Seller’s
right to any other proceeds therefrom.

ARTICLE 10

POSSESSION, PRORATIONS AND CLOSING COSTS

10.1      Possession.  Sole and exclusive possession of the Property shall be
delivered to Buyer on the Closing Date, subject only to the rights of tenants
and other occupants under the Leases, and the parties under any Permitted Title
Exceptions, and the Contracts.

10.2      Prorations.

(a)        The following will be apportioned with respect to the Property as of
12:01 a.m. (local time at the Property), on the day of Closing, as if Buyer were
vested with title to the Property during the entire day upon which Closing
occurs:

(i)          Current rents collected from tenants under the Leases shall be
prorated for the month during which the Closing occurs (the term “rents” as used
in this Agreement includes all payments due and payable by tenants under the
Leases);

(ii)        Current bills for real estate taxes and special assessments, if any,
assessed against the Property (“Taxes”) for the calendar year of Closing shall
be prorated on a cash basis, as opposed to an accrual basis, as follows:

(A)        Buyer shall receive a credit for Taxes payable in calendar year 2010,
attributable to the period of Seller’s ownership of the Property in calendar
year 2010, as and to the extent that Seller has not yet paid the relevant bill
therefor; and Seller shall receive a credit for Taxes paid by or on behalf of
Seller in calendar year 2010 to the relevant taxing authority prior to Closing,
for Taxes attributable to the period of Buyer’s ownership of the Property in
calendar year 2010;

(B)        Subject to reconciliation as provided in subparagraph (f), below,
Seller shall retain all amounts paid or payable by tenants under the Leases on
account of Taxes payable during calendar year 2010 for the period prior to
Closing, and Buyer shall be entitled to amounts paid by tenants under the Leases
on account of Taxes payable during calendar year 2010 for the period after
Closing.

 

21



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing provisions of this subsection (ii), to the extent
it is the responsibility of the tenants under the Leases to pay the Taxes
directly to the applicable taxing authorities (or directly to Seller when bills
are issued), there shall be no proration between Seller and Buyer with respect
thereto.

Any refund or credit attributable to Seller’s overpayment of Taxes payable in
2010 for the period prior to Closing and for previous years (collectively, the
“Refund”) which is not the property of tenants under Leases is the property of
Seller, and Buyer shall reasonably cooperate with Seller to obtain the Refund at
Seller’s reasonable expense. Any other refund for overpayment for Taxes which is
not the property of tenants under Leases for any other period belongs to Buyer.

(b)        Payments of accounts for water, sewer, electricity, telephone and all
other utilities currently in the name of Seller (or its managing agent) shall be
placed in the name of Buyer on the Closing Date and Seller shall arrange for
final meter readings and metered services to be conducted on the Closing Date.
Seller shall be responsible to pay in full all bills for such utility charges
related to any period prior to the Closing Date and Buyer shall be responsible
to pay all utility charges related to any period on and subsequent to the
Closing Date. With respect to utilities which are not metered, charges for such
service shall be prorated as of the Closing Date, based on charges for the
previous billing period, and Buyer and Seller shall receive credits or charges,
as appropriate, with such amounts to be reprorated promptly after the final
bills are issued. Seller shall cooperate with Buyer to effect the transfer of
utility accounts from Seller to Buyer. Notwithstanding the foregoing provisions
of this subsection (b), to the extent that it is the responsibility of the
tenants under the Leases to pay the aforesaid utilities directly to the
applicable utility providers, there shall be no proration between Seller and
Buyer with respect thereto and there shall be no final meter readings, and if
any such utilities are in the name of any such tenants, then there shall be no
change in the name such utilities are placed in.

(c)        Buyer shall be entitled to a credit against the Purchase Price for
sums that are due (or accrued) and unpaid as of the Closing Date under any
Contracts being assumed by Buyer which are not otherwise covered by the
foregoing provisions of this Section 10.2, and Seller shall be entitled to a
credit to the extent that sums have been paid under any Contract, for services
to be performed or goods to be delivered after the Closing Date.

(d)        Seller shall be responsible for all Tenant Inducement Costs (if any)
which are due and payable on or before the Closing Date under or related to the
Leases to which Seller is a party in existence as of the Contract Date; Buyer
shall be responsible for (and Seller shall have no responsibility for) all
Tenant Inducement Costs, if any (i) for or related to all new Leases (i.e.,
including, without limitation, any amendment to an existing Lease) signed after
the Contract Date; and/or (ii) which are due and payable after the Closing Date
for or related to the Leases in existence as of the Contract Date.

 

22



--------------------------------------------------------------------------------

 

(e)        Unpaid and delinquent rent under Leases collected by Seller and Buyer
after the Closing Date will be delivered as follows: (i) if Seller collects any
unpaid or delinquent rent for the Property, Seller will, within fifteen
(15) business days after the receipt thereof, deliver to Buyer any such rent
which Buyer is entitled to hereunder relating to the date of Closing and any
period thereafter, and (ii) if Buyer collects any unpaid or delinquent rent from
the Property, Buyer will, within fifteen (15) business days after the receipt
thereof, deliver to Seller any such rent which Seller is entitled to hereunder
relating to the period prior to the date of Closing. Seller and Buyer agree that
all rent received by Seller or Buyer will be applied first to rents that became
due and payable after Closing, and second, to those which were due and payable
prior to Closing, in reverse order of maturity. Buyer will make a good faith
effort after Closing to collect all unpaid and delinquent rents in the usual
course of Buyer’s operation of the Property, but Buyer will not be obligated to
institute any lawsuit or other collection procedures to collect such unpaid or
delinquent rents. In the event that there shall be any rents or other charges
under any Leases which, although relating to a period prior to Closing, do not
become due and payable until after Closing or are paid prior to Closing but are
subject to adjustment after Closing (e.g., such as year end operating and common
area expense reimbursements and the like), then any rents or charges of such
type received by Buyer or its agents or Seller or its agents subsequent to
Closing will, to the extent applicable to a period extending through the
Closing, be prorated between Seller and Buyer as of Closing and Seller’s portion
thereof will be remitted promptly to Seller by Buyer without reduction for any
costs of collection or processing.

(f)        All other expenses customarily prorated on the transfer of
single-tenant leased properties in the areas where the Property is located shall
be prorated on an accrual basis as of the Closing Date on the basis of the most
recent ascertainable amounts of or other reliable information in respect to each
such item of income and expense, and the net credit to Buyer or Seller shall be
paid in cash or as a credit against that portion of the Purchase Price payable
on the Closing Date. Any item prorated on an estimated basis on the Closing Date
shall be reprorated by the parties when and as the actual amount of such item of
income or expense becomes known. Any adjustment due to reproration shall be
effected promptly following final determination of the amount of such item and
demand by the party to whom credit is due.

(g)        On the Closing Date, Seller shall deliver to Buyer (or give Buyer a
credit for), the balance of all cash security deposits then held by or for
Seller under the Leases and not theretofore applied on account of tenant
defaults.

(h)        The provisions of this Section 10.2 will survive the Closing.

10.3      Closing Costs.  Seller shall be responsible for: (i) one hundred
percent (100%) of all title charges and premiums attributable to the Title
Commitment and the Title Policy (and “mark-up”) required to be delivered by
Seller hereunder (i.e., specifically excluding any additional charges or
premiums for Buyer Endorsements, but specifically including 100% of any
additional charges or premiums for insuring or endorsing over unpermitted
Monetary Liens); (ii) all charges for the Survey and one Updated Survey from the
surveyor who prepared the Survey; and (iii) fifty percent (50%) of all closing
fees and escrow fees and costs. Buyer shall be

 

23



--------------------------------------------------------------------------------

responsible for (a) all recording fees; (b) fifty percent (50%) of all closing
fees and escrow fees and costs; (c) 100% of the costs of all Buyer Endorsements;
and (d) 100% of all costs incurred in connection with any financing obtained by
Buyer (including all charges for any lender title insurance commitments or
policies and closing services performed by the Title Company) and in connection
with any Inspections conducted by Buyer hereunder. Buyer and Seller shall each
pay the fees and expenses of their respective legal counsel incurred in
connection with the transaction contemplated hereby, subject, however, to the
provisions of Section 15.7 below.

ARTICLE 11

CLOSING

11.1      Time and Place.  The closing of the transaction contemplated hereby
(“Closing”) shall take place at the offices of the Title Company (or such other
place as may be mutually agreed upon by the parties) on the Closing Date. The
Closing shall be effected pursuant to the escrow instructions described in
Section 3.3 above.

11.2      Seller’s Deliveries.  On or before the Closing Date, Seller shall
deliver or cause to be delivered to Buyer or to Escrowee the following
documents, each of which shall be in form and substance reasonably acceptable to
Buyer:

    (a)        The Deed, executed by Seller;

    (b)        Two (2) counterpart originals of Seller’s Assignment and
Assumption of Contracts substantially in the form attached as Exhibit G hereto
(the “Assignment of Contracts”), executed by Seller;

    (c)        Two (2) counterpart originals of Seller’s Assignment and
Assumption of the Licenses and Permits and Warranties, substantially in the form
attached as Exhibit H hereto (the “Assignment of Licenses and Permits and
Warranties”), executed by Seller;

    (d)        Seller’s Bill of Sale assigning and conveying the Tangible
Personal Property and the Intangible Personal Property substantially in the form
attached as Exhibit I hereto (“Bill of Sale”), executed by Seller;

    (e)        Two (2) counterpart originals of Seller’s Assignment and
Assumption of Leases substantially in the form attached as Exhibit J hereto (the
“Assignment of Leases”), executed by Seller;

    (f)        To the extent not theretofore delivered to Buyer, the original
Required Lease Estoppel Form;

    (g)        To the extent in Seller’s possession, originals or copies of the
executed counterparts of all Leases, all Contracts, all Licenses and Permits,
and all Warranties, assigned to Buyer, all of which documents may remain held at
the Real Property and shall be transferred to Buyer by means of the transfer of
possession of the Real Property hereunder;

 

24



--------------------------------------------------------------------------------

 

    (h)        Counterparts of letters to parties under the Leases and the
Contracts advising that same have been sold and assigned to Buyer;

    (i)         Evidence confirming the due authorization, execution and
delivery of this Agreement and the other documents to be executed in connection
herewith by Seller;

    (j)         To the extent required by the Title Company, an ALTA Statement
in customary form required by the Title Company in order to issue the Title
Policy required hereunder;

    (k)        An executed Affidavit in customary form, or a qualifying
statement from the U.S. Treasury Department, that the transaction is exempt from
the withholding tax requirement imposed by Section 1445A of the Internal Revenue
Code and the rules and regulations promulgated thereunder (“Code”);

    (l)         All keys to the Improvements in Seller’s possession;

    (m)       Subject to Section 11.7 below, the Title Policy (or a “marked-up”
title commitment as described in Section 4.1 above) issued by the Title Company;

    (n)        Any state, county and municipal transfer declarations or notices
which are legally or customarily required to be executed by Seller to effectuate
the conveyance and transfer of the Property contemplated hereby;

    (o)        Subject to Section 11.7 below, such other documents, instruments,
certifications and confirmations as may be reasonably necessary or appropriate
to comply with the provisions of this Agreement or as may be reasonably required
and designated by the Title Company to fully effect and consummate the
transactions contemplated hereby;

    (p)        Funds sufficient to pay any amounts required to be paid by Seller
in accordance with the provisions of Article 10 (which funds may, at Seller’s
election, be accounted for from the net Purchase Price proceeds being delivered
by Buyer hereunder);

    (q)        A letter to Buyer’s auditor in substantially the form of Exhibit
L attached hereto; and

    (r)         Without limiting the conditions set forth in Section 8.1, Seller
shall execute and deliver, at Closing, a certificate, updating and reaffirming
the representations and warranties of Seller contained in Section 6.1, effective
as of the Closing Date; provided, however, Seller may, as part of such
certificate, modify any of Seller’s representations and warranties contained in
Section 6.1 of this Agreement, based on any changed facts or circumstances, in
order to make the representations and warranties true and correct as of the
Closing Date, provided, further, any claim that Buyer may have for any breach of
the representations and warranties contained in such certificate shall be
subject to the same limitations, survival periods and other terms and conditions
as otherwise set forth in this Agreement relative to a breach of representations
and warranties hereunder.

 

25



--------------------------------------------------------------------------------

 

11.3      Buyer’s Deliveries.  On or before the Closing Date, Buyer shall
deliver or cause to be delivered to Seller or to Escrowee the following
documents, each of which shall be in form and substance reasonably acceptable to
Seller:

(a)        Two (2) counterpart originals of the Assignment of Contracts
referenced in Section 11.2(b) above, executed by Buyer;

(b)        Two (2) counterpart originals of the Assignment of Licenses and
Permits and Warranties referenced in Section 11.2(c) above, executed by Buyer;

(c)        Two (2) counterpart originals of the Assignment of Leases referenced
in Section 11.2(e) above, executed by Buyer;

(d)        Counterparts of letters to parties under the Leases and the Contracts
advising that same have been sold and assigned to Buyer;

(e)        Evidence confirming the due authorization, execution and delivery of
this Agreement and the documents to be executed in connection herewith by Buyer.

(f)        To the extent required by the Title Company, an ALTA Statement or
other affidavit in customary form required by the Title Company in order to
issue the Title Policy required hereunder;

(g)        The balance of the Purchase Price;

(h)        Any state, county and municipal transfer declarations or notices
which are legally or customarily required to be executed by Buyer to effectuate
the conveyance and transfer of the Property contemplated hereby;

(i)         Such other documents, instrument, certifications and confirmations
as may be necessary or appropriate to comply with the provisions of this
Agreement or as may be reasonably required and designated by Title Company to
fully effect and consummate the transactions contemplated hereby;

(j)         Funds sufficient to pay all amounts required to be paid by Buyer in
accordance with the provisions of Article 10; and

11.4      Concurrent Deliveries.  Seller and Buyer shall jointly deposit in the
escrow or deliver to each other at or before Closing an agreed proration
statement duly executed by the respective parties.

11.5      Concurrent Transactions.    All documents or other deliveries required
to be made by Buyer or Seller at Closing, and all transactions required to be
consummated concurrently with Closing, shall be deemed to have been delivered
and to have been consummated simultaneously with all other transactions and all
other deliveries, and no delivery shall be deemed to have been made, and no
transaction shall be deemed to have been consummated, until all deliveries
required by Buyer and Seller shall have been made, and all concurrent or other
transactions shall have been consummated.

 

26



--------------------------------------------------------------------------------

 

11.6        Type of Closing.  The parties agree that the transaction shall be
closed through escrow by means of a so-called “New York Style Closing” (i.e.,
meaning a Closing which has, on the Closing Date, the concurrent delivery of the
documents of title, transfer of interests, delivery of the Title Policy or
“marked-up” title commitment as described herein and the payment of the Purchase
Price). The parties shall provide any customary affidavits or undertakings to
the Title Company necessary for the aforedescribed “New York Style” type of
Closing to occur.

11.7        Title Insurance.  Seller agrees to use good faith, diligent efforts
to cause the Title Company, at Closing, to issue (or irrevocably commit to
issue) the Title Policy, in all material respects, as required under this
Agreement. Notwithstanding anything to the contrary contained in this Agreement,
if, however, the Title Company fails or refuses to issue (or irrevocably commit
to issue) said Title Policy at Closing, and provided that (i) Seller has
utilized good faith, diligent efforts to cause Title Company to issue (or
irrevocably commit to issue) such Title Policy, (ii) Seller has delivered all
customary indemnifications and/or affidavits to the Title Company to enable the
Title Company to issue (or irrevocably commit to issue) such Title Policy,
(iii) the failure of the Title Company to issue (or irrevocably commit to issue)
such Title Policy is not the result of any new title matter first arising from
and after the date of the Title Commitment and arising from the acts or
omissions of Seller in violation of the provisions of this Agreement, and
(iv) the failure of the Title Company to issue (or irrevocably commit to issue)
such Title Policy is not a result of any default of Seller hereunder (other than
a default based on a failure of Seller to cause the Title Company to issue (or
irrevocably commit to issue) such Title Policy otherwise required hereunder),
then, notwithstanding anything contained in this Agreement to the contrary, the
failure of the Title Company to issue (or irrevocably commit to issue) said
Title Policy shall not be deemed a default by Seller hereunder, and, in lieu
thereof, and as its sole recourse, Buyer may elect to either (1) terminate this
Agreement, in which event the Earnest Money Deposit and any interest thereon net
of investment charges shall be forthwith returned to Buyer, subject to the
disbursement and payment release conditions set forth in Section 3.1, all
obligations of the parties hereunder shall terminate, and this Agreement shall
otherwise have no further force and effect (other than those matters which
expressly survive early termination of this Agreement), or (2) proceed to close
the transactions contemplated hereby in accordance with the terms of this
Agreement, whereupon Buyer shall accept such form of title insurance policies,
if any, as the Title Company is then prepared to issue. Buyer’s failure to make
either of the two elections described in the preceding sentence on or before the
Closing Date shall be deemed an election of option (2) above.

ARTICLE 12

DEFAULT

12.1      Buyer Default.

(a)        Notwithstanding anything to the contrary contained in this Agreement,
if, prior to Closing, Buyer is in default of this Agreement or in breach of any
representation or warranty as and when made in this Agreement and Seller has
knowledge thereof prior to Closing, then Seller shall deliver to Buyer written
notice of such default or breach, which notice shall describe the nature of the
default or breach and Buyer shall have a

 

27



--------------------------------------------------------------------------------

period of five (5) days to cure same (provided, however, that Buyer shall not be
entitled to any such notice and opportunity to cure for any default under
Articles 10, 11, 13 and Article 16). If such default or breach remains uncured
beyond the five (5) day period described above, as applicable, or in the event
of such default or breach where no such notice and cure period is permitted as
provided above, then, except as provided below in this Section 12.1 and without
limiting the other obligations and indemnities under this Agreement that
expressly survive the termination of this Agreement, as Seller’s sole and
exclusive remedy in lieu of all other legal or equitable remedies, Seller shall
be entitled to (i) retain the Earnest Money Deposit and interest earned thereon
(net of investment charges) as Seller’s liquidated damages, or (ii) waive the
default at issue in writing and proceed to close the transaction contemplated by
this Agreement in accordance with the other terms and provisions of this
Agreement. THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY
DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY SELLER AS A RESULT OF
BUYER’S FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY PURSUANT TO THIS
AGREEMENT, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
AGREEMENT, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION REPRESENT A
REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR AS A RESULT OF SUCH
FAILURE; PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT AFFECT SELLER’S RIGHTS
AND BUYER’S INDEMNITY OBLIGATIONS UNDER SECTION 5.2 OF THIS AGREEMENT, NOR
SELLER’S RIGHTS AND BUYER’S OBLIGATIONS UNDER ARTICLE 13 AND ARTICLE 16 BELOW
AND UNDER THE CONFIDENTIALITY AGREEMENT DESCRIBED IN SECTION 16.1 BELOW. THE
PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED
AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER. EACH PARTY HEREBY AGREES TO WAIVE ANY AND ALL RIGHTS WHATSOEVER TO
CONTEST THE VALIDITY OF THE LIQUIDATED DAMAGE PROVISIONS FOR ANY REASON
WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, THAT SUCH PROVISION WAS UNREASONABLE
UNDER CIRCUMSTANCES EXISTING AT THE TIME THIS AGREEMENT WAS MADE.

(b)        If Buyer is in default of this Agreement after Closing or if Seller
obtains knowledge, after Closing, of any pre-Closing Buyer default or any breach
of any representation or warranty as and when made in this Agreement, then,
subject to the survival periods expressly set forth in this Agreement, Seller
shall have the right, as its sole and exclusive remedy, to seek damages from
Buyer on account thereof. In no event shall Buyer be liable for consequential,
special or punitive damages (it being understood that any actual damages
incurred by Seller on account of such default or breach by Buyer, to the extent
arising from any third party claims against Seller, shall not be deemed
“consequential, special or punitive damages” for purposes of the foregoing).

12.2      Seller Default.

(a)        If, prior to Closing, Seller is in default of this Agreement or in
breach of any representation or warranty as and when made in this Agreement and
Buyer has

 

28



--------------------------------------------------------------------------------

knowledge thereof prior to the Closing, then Buyer shall deliver to Seller
written notice of such default or breach, which notice shall describe the nature
of the default or breach, and Seller shall have a period of five (5) days to
cure same. If such default or breach remains uncured beyond the five (5) day
period described above (it being understood by the parties that, with respect to
any breach of (x) a representation or warranty, so long as Seller’s curative
actions result in the representation or warranty at issue then being true in
“all material respects” [as defined below], then said breach shall be deemed
cured for purposes hereof; and (y) a covenant, so long as Seller’s curative
actions result in the breach of the covenant at issue then being “non-material”
[as defined below], then said breach shall be deemed cured for purposes hereof),
then Buyer may elect by written notice to Seller and as Buyer’s sole and
exclusive remedy, in lieu of any and all other remedies at law or in equity to
either: (i) to cancel this Agreement, in which event the Earnest Money Deposit
and interest earned thereon (net of investment charges) shall be returned to
Buyer, subject to the disbursement and payment release conditions set forth in
Section 3.1, (ii) to notify Seller within thirty (30) days after the written
notice of the breach that Buyer intends to enforce specific performance of this
Agreement (an “Intent Notice”), and to thereafter bring suit to specifically
enforce the provisions of this Agreement within forty-five (45) days after
delivery of such Intent Notice (subject, however, in any event, to the
provisions contained in Section 6.2 above), or (iii) waive the default at issue
in writing and proceed to close the transaction contemplated by this Agreement
in accordance with the other provisions of this Agreement. If Buyer does not
notify Seller of its election on or before the scheduled Closing Date (or five
(5) days after Buyer’s delivery of its notice of default, if earlier), Buyer
shall be deemed to have elected option (iii) above. For purposes of this
Section 12.2(a) the term (x) “all material respects” shall mean that any
inaccuracy in such representation or warranty at issue (together with all other
breaches of representations and warranties set forth in this Agreement, if any)
will have an adverse monetary effect on the Property which does not exceed Fifty
Thousand and 00/100 Dollars ($50,000.00); and (y) “non-material” shall mean that
any breach of the covenant at issue (together with all other breaches of
covenants contained in this Agreement, if any) will have an adverse monetary
effect on the Property which does not exceed Fifty Thousand and 00/100 Dollars
($50,000.00).

(b)        In the event Seller is in default of this Agreement after Closing or
if Buyer obtains knowledge, after Closing, of any pre-Closing Seller default or
any breach of any representation or warranty as and when made in this Agreement,
then, subject to the provisions of Section 6.2 above, and the survival periods
expressly set forth in this Agreement, Buyer shall have the right, as its sole
and exclusive remedy, to seek damages from Seller on account thereof. In no
event shall Seller be liable for consequential, special or punitive damages (it
being understood that any actual damages incurred by Buyer on account of such
default or breach by Seller, to the extent arising from any third party claims
against Buyer, shall not be deemed “consequential, special or punitive damages”
for purposes of the foregoing).

ARTICLE 13

BROKERAGE

 

29



--------------------------------------------------------------------------------

 

13.1      Brokerage.  Seller hereby represents and warrants to Buyer that Seller
has not dealt with any broker or finder with respect to the transaction
contemplated hereby other than CB Richard Ellis (“Seller’s Broker”). Seller
agrees to pay a brokerage commission to Seller’s Broker pursuant to Seller’s
written agreement with said Seller’s Broker. Seller hereby agrees to indemnify,
defend and hold harmless Buyer for any claim for brokerage commission or
finder’s fee asserted by any person, firm or corporation claiming to have been
engaged by Seller. Buyer hereby represents and warrants to Seller that Buyer has
not dealt with any broker or finder in respect to the transaction contemplated
hereby other than Seller’s Broker. Buyer hereby agrees to indemnify, defend and
hold harmless Seller for any claim for brokerage commission or finder’s fee
asserted by any person, firm or corporation claiming to have been engaged by
Buyer. The provisions of this Section 13.1 shall survive Closing for the longest
period permitted by law.

ARTICLE 14

NOTICES

14.1      Notices.  Any notice, request, demand, instruction or other document
to be given or served hereunder or under any document or instrument executed
pursuant hereto shall be in writing and shall be delivered personally, or
transmitted by email (pdf or comparable format) (provided that the original
thereof shall thereafter be promptly sent by a nationally recognized overnight
express courier), or sent by a nationally recognized overnight express courier,
and shall be addressed to the parties at their respective addresses set forth
below, and the same shall be effective upon receipt if delivered personally, or
one (1) business day after deposit with a nationally recognized overnight
express courier, or immediately upon being sent by email transmission in
accordance with the procedures described above. A party may change its address
for receipt of notices by service of a notice of such change in accordance
herewith.

 

If to Seller:

  

Brookfield Real Estate Opportunity Fund

181 Bay Street

Suite 300

Toronto ON M5J 2T3

Attention: Mr. Michael Speer

Email: mspeer@brookfield.com

with a copy to:

  

DLA Piper LLP (US)

203 North LaSalle Street

Suite 1900

Chicago, Illinois 60601

Attention: Edward S. Goldman, Esq.

Email: Edward.goldman@dlapiper.com

If to Buyer:

  

Wells Real Estate Funds

6200 The Corners Parkway

Norcross, GA 30092

Attn: Keith Willby

Email: Keith.Willby@WellsREF.com

 

30



--------------------------------------------------------------------------------

with a copy to:

  

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

Attn: Karyn E. Fulton, Esq.

Email: kfulton@kelleydrye.com

ARTICLE 15

ADDITIONAL COVENANTS

15.1      Entire Agreement, Amendments and Waivers.    This Agreement contains
the entire agreement and understanding of the parties with respect to the
subject matter hereof, and the same may not be amended, modified or discharged
nor may any of its terms be waived except by an instrument in writing signed by
the party to be bound thereby. This Agreement supersedes any and all prior
written or oral agreements and understandings (including, without limitation,
letters of intent) between the parties relating to the subject matter of this
Agreement.

15.2      Further Assurances.    The parties each agree to do, execute,
acknowledge and deliver all such further acts, instruments and assurances and to
take all such further action before or after the Closing as shall be necessary
or desirable to fully carry out this Agreement and to fully consummate and
effect the transactions contemplated hereby.

15.3      Successors and Assigns.    Subject to the provisions of Section 15.8
below, all agreements, obligations and indemnities of the parties shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties.

15.4      No Third Party Benefits.  This Agreement is for the sole and exclusive
benefit of the parties hereto and their respective successors and assigns, and
no third party is intended to or shall have any rights hereunder. No memorandum
of contract or other instrument of notice of this Agreement or any of the rights
herein shall be recorded by either party against the Property.

15.5      Interpretation.    The headings and captions herein are inserted for
convenient reference only and the same shall not limit or construe the
paragraphs or Sections to which they apply or otherwise affect the
interpretation hereof. This Agreement and any document or instrument executed
pursuant hereto may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Whenever under the terms of this Agreement the time for
performance of a covenant or condition falls upon a Saturday, Sunday or holiday
(in the United States or in Toronto, Canada), such time for performance shall be
extended to the next business day. Otherwise all references herein to “days”
shall mean calendar days. Time is of the essence of this Agreement. All
references to funds or sums of money shall be in US dollars. The terms “hereby”,
“hereof”, “hereto”, “herein”, “hereunder” and any similar terms shall refer to
this Agreement, and the term “hereafter” shall mean after, and the term
“heretofore” shall mean before, the date of this Agreement. For purposes of this
Agreement, any signature transmitted by facsimile or e-mail (in pdf. format)
shall have the same binding effect as any original signature.

 

31



--------------------------------------------------------------------------------

 

15.6      Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

15.7      Attorneys’ Fees.  In any action or proceeding involving this Agreement
or the contents hereof, the prevailing party shall be entitled to recover from
the other party the prevailing party’s reasonable costs and expenses in such
action or proceeding, including reasonable attorneys’ fees.

15.8      Assignment.  Buyer shall not assign or transfer this Agreement, or any
interest herein, to any other person or entity, without first having obtained
the prior written consent of Seller; provided, however, that without limiting
the provisions of this Section 15.8 below, Seller’s consent shall not be
required for an assignment of this Agreement to a “Buyer Affiliate” (as
hereinafter defined). In the event of any permitted assignment of this Agreement
or any interest herein (including, without limitation, any assignment to a Buyer
Affiliate), the assigning party shall remain jointly and severally responsible
with the assignee for all of its obligations and liabilities set forth in this
Agreement and in any of the documents entered into in connection with the
consummation of the transaction contemplated by this Agreement, and such
assignment shall not be deemed to release the assigning party, in any respect,
from any such obligations and liabilities. As used in this Section 15.8, the
term (i) “Buyer Affiliate” shall mean any entity which (a) results from a merger
or consolidation with Buyer, or (b) acquires all or substantially all of the
assets of the Buyer for a purpose other than to circumvent the provisions of
this Section 15.8, or (c) is controlled by, controls or is under common control
with the Buyer, and (ii) “control” shall mean the power, through ownership
interests, to directly cause the direction or management or policies of Buyer.

ARTICLE 16

CONFIDENTIALITY

16.1      Confidentiality.  Prior to Closing (as it relates specifically to the
Property) and at any time (as it relates specifically to Seller or its
affiliates or the terms of the transaction contemplated hereby), any and all
information regarding the Property or regarding Seller or its affiliates which
is provided or made available to Buyer by Seller or by its agents, or any other
information obtained by Buyer regarding the Property or the Seller or its
affiliates in the course of Buyer’s Inspections or other due diligence
investigations hereunder, or any information regarding the terms of the
transaction contemplated hereby, in each case to the extent not generally
available to the public (herein, the “Confidential Materials”), shall be
maintained by Buyer and each of Buyer’s Representatives and Buyer’s officers,
directors, partners, principals, members, employees, agents, contractors,
attorneys, accountants and consultants in strict confidence, to be used solely
in connection with evaluating the transaction contemplated hereby, and shall not
be disclosed to any other third parties without the prior written consent of
Seller. Buyer acknowledges and agrees that any breach or threatened breach of
this confidentiality provision would cause irreparable harm to Seller which may
not be adequately remedied by monetary damages and that, as a result, Seller
may, in such event, in addition to any other rights or remedies available
hereunder or at law or in equity, seek an injunction enjoining any disclosure of
the Confidential Materials. This obligation of confidentiality shall not apply
to disclosures compelled by law (including to make any required SEC, New York
Stock Exchange

 

32



--------------------------------------------------------------------------------

or other securities market filings), any order of a court of competent
jurisdiction or by a lawful, proper subpoena, in which event Buyer shall
immediately notify Seller of the circumstances purporting to require such
disclosure and shall refrain from such disclosure for the maximum period of time
allowed by law so that Seller may take such actions as it may deem appropriate
to protect the Confidential Materials being sought. Buyer shall make all parties
having access to the Confidential Materials aware of their obligation of
confidentiality described in this Section 16.1 and shall bind such parties to
similar obligations of confidentiality. The terms of this Section 16.1 shall
expressly survive the early termination of this Agreement for the longest period
provided by law. If this Agreement is terminated for any reason prior to the
Closing of the transaction contemplated hereby, then, upon the request of
Seller, Buyer shall immediately return to Seller all Confidential Materials
(including all copies thereof) which are in the possession of Buyer or any of
Buyer’s Representatives. Nothing contained in this Section 16.1 shall limit the
parties rights and obligations under that certain Purchaser’s Confidentiality
Agreement heretofore entered into on behalf of Seller and Buyer (the
“Confidentiality Agreement”), a copy of which Confidentiality Agreement is
attached hereto as Exhibit K. Nothing in this Section 16.1 shall prohibit or
restrict Buyer’s ability to issue a press release following the Closing,
reporting the acquisition of the Property, so long as such press release does
not contain any reference to the Purchase Price or other economic terms hereof
and is otherwise in form and content reasonably approved, in advance, by the
Seller.

ARTICLE 17

EXCHANGE PROVISIONS

17.1      Tax Free Exchange.    If either Party (the “Notifying Party”) notifies
the other Party (the “Other Party”) not less than five (5) business days prior
to the Closing Date that the Notifying Party wishes to attempt to effectuate a
“tax-free” exchange pursuant to Section 1031 of the Internal Revenue Code in
connection with the transaction contemplated in this Agreement, the Other Party
shall cooperate with the Notifying Party (including, without limitation,
executing applicable documents), at no cost, expense, or liability to the Other
Party, in the Notifying Party’s attempt to effectuate such exchange, but the
Other Party makes no representations to the Notifying Party that any such
exchange shall be treated as “tax-free” by the Internal Revenue Service. The
Notifying Party agrees to indemnify the Other Party from all liability with
respect to any action which the Notifying Party requests the Other Party to take
pursuant to this Section 17 and to reimburse the Other Party for all fees,
costs, and expenses (including reasonable attorney’s fees) incurred by the Other
Party as a result of the Notifying Party’s election to participate in a
Section 1031 exchange. The Other Party shall not be required to hold title to
any real estate or other assets in order to cooperate with the Notifying Party’s
Section 1031 exchange. The provisions of this Section 17 shall survive Closing.

[Signature Page to Follow]

 

33



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

SELLER:

 

BREOF BNK3A ROYAL RIDGE LP, a

Delaware limited partnership

 

By:

  

    BREOF BNK3A GP LLC,

    a Delaware limited liability company, its

    general partner

    

    By: /s/ Steven Ganeless

    

    Name: Steven Ganeless

    

    Its: President

 

BUYER:

 

WELLS CORE OFFICE INCOME

OPERATING PARTNERSHIP, L.P., a

Delaware limited partnership

 

By:

  

Wells Core Office Income REIT, Inc., a

Maryland corporation, its general partner

    

By: /s/ Randall D. Fretz

    

Name: Randall D. Fretz

    

Its: Sr. Vice President

 

34



--------------------------------------------------------------------------------

 

JOINDER

BREOF BNK3 LP, a Delaware limited partnership, hereby joins in the foregoing
Agreement solely for the purpose of binding itself, on a joint and several basis
with Seller, for Seller’s obligations under Section 6.2 of said Agreement,
subject, in any case, to all terms and limitations and survival periods set
forth in the Agreement relative thereto.

 

BREOF BNK3 LP,

a Delaware limited partnership

By:

 

BREOF US Managing Member II

LLC, a Delaware limited liability

company, its general partner

 

By: /s/ Steven H. Ganeless

 

Name:

 

Steven H. Ganeless

 

Title:

 

President

Date:

 

August 5, 2010

 

35



--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION OF LAND

Lot 3 of Royal Ridge Carr, Phase 2, Second Revision, an addition to the City of
Irving, Dallas County, Texas, according to the replat thereof recorded as
Document No. 200600009070, Map Records, Dallas County, Texas

 

A-1



--------------------------------------------------------------------------------

 

EXHIBIT B

EXCLUDED ITEMS OF TANGIBLE PERSONAL PROPERTY

None

 

B-1



--------------------------------------------------------------------------------

 

EXHIBIT C

LIST OF CONTRACTS

None

 

C-1



--------------------------------------------------------------------------------

 

EXHIBIT D

LIST OF VIOLATIONS

None

 

D-1



--------------------------------------------------------------------------------

 

EXHIBIT E

LIST OF LITIGATION

None

 

E-1



--------------------------------------------------------------------------------

 

EXHIBIT F

LIST OF LEASES

Agreement of Office Lease dated February 9, 2010 by and between BREOF BNK3A
Royal Ridge LP, as landlord, and JPMorgan Chase Bank, National Association, as
tenant

 

F-1



--------------------------------------------------------------------------------

 

EXHIBIT G

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made and
entered into as of                                         , 2010, by and
between BREOF BNK3A ROYAL RIDGE LP, a Delaware limited partnership (“Assignor”),
and                                                              , a
                                                              (“Assignee”).

Recitals

A.        Assignor, as seller, and Assignee, as buyer, entered into that certain
Agreement of Purchase and Sale dated as of                             , 2010
(the “Agreement”), pursuant to which Assignor agreed to sell to Assignee, and
Assignee agreed to acquire from Assignor, among other things, Assignor’s
interest in the property commonly known as 3929 W. John Carpenter Freeway,
Irving, Texas 75063 and legally described on Exhibit A attached hereto (the
“Property”).

B.    As part of the acquisition transaction contemplated by the Agreement,
Assignor has agreed to assign to Assignee, and Assignee has agreed to assume,
any and all rights and responsibilities under the Contracts (as such term is
defined in the Agreement), a schedule of which is attached hereto as Exhibit B
and incorporated herein by this reference (herein, the “Contracts”), without any
obligation of Assignor to pay any fee to, or obtain any consent from, any third
party.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:

1.        Transfer and Assignment by Assignor.    Assignor hereby transfers and
assigns to Assignee all of Assignor’s right, title and interest in and under the
Contracts, if any, without any obligation of Assignor to pay any fee to, or to
obtain any consent from, any third party.

2.        Assumption by Assignee.    Assignee hereby accepts the foregoing
assignment and assumes and agrees to perform all of the duties, obligations,
liabilities, commitments and covenants of Assignor accruing from and after the
date hereof with respect to or arising under each of the Contracts.

3.        Indemnification by Assignor.    Assignor hereby agrees to indemnify,
defend and hold harmless Assignee, and its partners, officers, directors,
members, shareholders, affiliates, managers, employees and agents, from, of and
against any and all claims, demands, liabilities, losses, damages, costs and
expenses (including, without limitation, reasonable attorneys’ fees) arising out
of or relating to the breach by Assignor of any of the obligations, terms or
covenants of Assignor under or pursuant to the Contracts, which obligations,
terms or covenants accrued prior to the date hereof; provided, however, that
based on the terms of Section 6.5 of the Agreement, Assignor shall have no
obligation hereunder to so indemnify, defend or hold

 

G-1



--------------------------------------------------------------------------------

harmless the aforementioned parties with respect to breaches by Assignor of
obligations, terms or covenants under or pursuant to the Contracts that relate
to the physical or environmental condition of the Property, regardless of
whether such obligations, terms or covenants arose or accrued (or arise or
accrue) prior to, on or after Closing and regardless of whether such conditions
exist or come into existence prior to, on or after Closing. The indemnification
obligation contained in this Section 3 shall be subject to the limitations on
liabilities and other provisions contained in the Agreement relating to the
Assignor’s liability.

4.        Indemnification by Assignee.    Assignee hereby agrees to indemnify,
defend and hold harmless Assignor, and its partners, officers, directors,
members, shareholders, affiliates, managers, employees and agents, from, of and
against any and all claims, demands, liabilities, losses, damages, costs and
expenses (including, without limitation, reasonable attorneys’ fees) arising out
of or relating to (i) the breach by Assignee of those obligations, terms or
covenants under or pursuant to the Contracts which relate to the physical or
environmental condition of the Property, irrespective of whether same arose or
accrued (or arises or accrues) prior to, on or after the Closing, and (ii) the
breach by Assignee of any of the other obligations, terms or covenants of
Assignor under or pursuant to the Contracts, which other obligations, terms or
covenants accrue from and after the date hereof. The indemnification obligation
contained in this Section 4 shall be subject to all applicable limitations on
liabilities and other provisions contained in the Agreement relating to
Assignee’s liability.

5.        Further Assurances.    The parties hereto covenant and agree to
execute such further instruments and take such further action as may be
reasonably required by either party to fully effectuate the terms and provisions
of this Assignment and the transactions contemplated herein.

6.        Survival of Provisions.    The covenants and obligations contained in
this Assignment shall survive the consummation of the closing of the
transactions contemplated by the Agreement and this Assignment shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns.

7.        Attorneys’ Fees and Costs.    If either party commences an action for
the judicial interpretation, reformation, enforcement or rescission hereof, the
prevailing party will be entitled to a judgment against the other party for an
amount equal to reasonable attorneys’ fees and court and other costs incurred.

8.        Governing Law.    This Assignment shall be governed by and construed
in accordance with the laws of the State of New York.

9.        Counterparts.    This Assignment may be executed in counterparts
which, when integrated, shall constitute one original of this Assignment.

10.      Conflict.    In the event of any conflict or inconsistency between the
terms hereof and the terms of the Agreement, the terms of the Agreement shall
govern and control. Without limitation of the foregoing, all limitations on
liability expressly set forth in the Agreement shall apply to this Assignment
and the liabilities of the parties hereunder.

 

G-2



--------------------------------------------------------------------------------

 

11.        No Representation.    Except as expressly set forth in the Agreement,
it is hereby acknowledged that Assignor makes no representation or warranty of
any kind or nature relative to the Contracts being assigned hereunder,
including, without limitation, any representation or warranty regarding
Assignor’s title or other interest therein or Assignor’s right to assign or
transfer the same. Without limitation of any representations or warranties
expressly set forth in the Agreement, this Assignment constitutes a quitclaim
assignment only, and is intended to assign and transfer only such rights which
Assignor may have, if any, with respect to the Contracts.

[SIGNATURES ON FOLLOWING PAGE]

 

G-3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers on the date first written above.

 

ASSIGNOR:

   

ASSIGNEE:

BREOF BNK3A ROYAL RIDGE LP, a

   

                                                                 ,

Delaware limited partnership

   

a                                                                

By:

 

BREOF BNK3A GP LLC, a Delaware limited liability company, its general partner

   

 

By:                                                              

Name:                                                         

Title:                                                           

 

By:                                                          

     

Name:                                                     

     

Its:                                                           

   

 

G-4



--------------------------------------------------------------------------------

 

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS

LEGAL DESCRIPTION OF PROPERTY

 

G-5



--------------------------------------------------------------------------------

 

EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS

SCHEDULE OF PROPERTY CONTRACTS

 

G-6



--------------------------------------------------------------------------------

 

EXHIBIT H

ASSIGNMENT AND ASSUMPTION OF

LICENSES AND PERMITS AND WARRANTIES

THIS ASSIGNMENT AND ASSUMPTION OF LICENSES AND PERMITS AND WARRANTIES (this
“Assignment”) is made and entered into as of
                                        , 2010, by and between BREOF BNK3A ROYAL
RIDGE LP, a Delaware limited partnership (“Assignor”), and
                                                             , a
                                                              (“Assignee”).

Recitals

A.        Assignor, as seller, and Assignee, as buyer, entered into that certain
Agreement of Purchase and Sale dated as of                             , 2010
(the “Agreement”), pursuant to which Assignor agreed to sell to Assignee, and
Assignee agreed to acquire from Assignor, among other things, Assignor’s
interest in the property commonly known as 3929 W. John Carpenter Freeway,
Irving, Texas 75063 and legally described on Exhibit A attached hereto (the
“Property”).

B.        As part of the acquisition transaction contemplated by the Agreement,
Assignor has agreed to assign to Assignee, and Assignee has agreed to assume,
any and all of Assignor’s right, title and interest to the Licenses and Permits
and the Warranties (as such terms are defined in the Agreement, which
definitions are restated on Exhibit B attached hereto and incorporated herein by
this reference), without any obligation of Assignor to pay any fee to, or to
obtain any consent from, any third party.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:

1.        Transfer and Assignment by Assignor.    Assignor hereby transfers and
assigns to Assignee all of Assignor’s right, title and interest in and under the
Licenses and Permits and the Warranties, if any, without any obligation of
Assignor to pay any fee to, or to obtain any consent from, any third party.

2.        Assumption by Assignee.    Assignee hereby accepts the foregoing
assignment and assumes and agrees to perform any and all of the duties,
obligations, liabilities, commitments and covenants of Assignor accruing from
and after the date hereof with respect to or arising under each of the Licenses
and Permits and the Warranties.

3.        Indemnification by Assignee.    Assignee hereby agrees to indemnify,
defend and hold harmless Assignor, and its partners, officers, directors,
members, shareholders, affiliates, employees, managers and agents, from, of and
against any and all claims, demands, liabilities, losses, damages, costs and
expenses (including, without limitation, reasonable attorneys’ fees), if any,
arising out of or relating to (i) the breach by Assignee of those obligations,
terms or

 

H-1



--------------------------------------------------------------------------------

covenants under or pursuant to the Licenses and Permits and Warranties assigned
hereunder which relate to the physical or environmental condition of the
Property, irrespective of whether same arose or accrued (or arises or accrues)
prior to, on or after the Closing, and (ii) the breach by Assignee of any of the
other obligations, terms or covenants of Assignor under or pursuant to the
Licenses and Permits and the Warranties, which other obligations, terms or
covenants accrue from and after the date hereof. The indemnification obligation
contained in this Section 3 shall be subject to all applicable limitations on
liabilities and other provisions contained in the Agreement relating to
Assignee’s liability.

4.        Further Assurances.    The parties hereto covenant and agree to
execute such further instruments and take such further action as may be
reasonably required by either party to fully effectuate the terms and provisions
of this Assignment and the transactions contemplated herein.

5.        Survival of Provisions.    The covenants and obligations contained in
this Assignment shall survive the consummation of the closing of the
transactions contemplated by the Agreement and this Assignment shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns.

6.        Attorneys’ Fees and Costs.    If either party commences an action for
the judicial interpretation, reformation, enforcement or rescission hereof, the
prevailing party will be entitled to a judgment against the other party for an
amount equal to reasonable attorneys’ fees and court and other costs incurred.

7.        Governing Law.    This Assignment shall be governed by and construed
in accordance with the laws of the State of New York.

8.        Counterparts.    This Assignment may be executed in counterparts
which, when integrated, shall constitute one original of this Assignment.

9.        Conflict.    In the event of any conflict or inconsistency between the
terms hereof and the terms of the Agreement, the terms of the Agreement shall
govern and control. Without limitation of the foregoing, all limitations on
liability expressly set forth in the Agreement shall apply to this Assignment
and the liabilities of the parties hereunder.

10.      No Representation.    Except as expressly set forth in the Agreement,
it is hereby acknowledged that Assignor makes no representation or warranty of
any kind or nature relative to the Licenses and Permits and the Warranties being
assigned hereunder, including, without limitation, any representation or
warranty regarding Assignor’s title or other interest therein or Assignor’s
right to assign or transfer the same. Without limitation of any representations
or warranties expressly set forth in the Agreement, this Assignment constitutes
a quitclaim assignment only, and is intended to assign and transfer only such
rights which Assignor may have, if any, with respect to the Licenses and Permits
and the Warranties.

 

H-2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers on the date first written above.

 

ASSIGNOR:

   

ASSIGNEE:

BREOF BNK3A ROYAL RIDGE LP, a

   

                                                                      ,

Delaware limited partnership

   

a                                                                    

By:

 

BREOF BNK3A GP LLC, a Delaware limited liability company, its general partner

   

 

By:                                                              

Name:                                                         

Title:                                                          

 

By:                                                              

     

Name:                                                         

     

Its:                                                               

   

 

H-3



--------------------------------------------------------------------------------

 

EXHIBIT A TO

ASSIGNMENT AND ASSUMPTION OF LICENSES

AND PERMITS AND WARRANTIES

LEGAL DESCRIPTION OF PROPERTY

 

H-4



--------------------------------------------------------------------------------

 

EXHIBIT B TO

ASSIGNMENT AND ASSUMPTION OF

LICENSES AND PERMITS AND WARRANTIES

DEFINITIONS

Licenses and Permits.    All licenses, permits, franchises, certifications,
authorizations, approvals, certificates of occupancy and entitlements issued,
approved or granted by any governmental authority or body having jurisdiction
over the “Property” (as defined in the Agreement) and used in connection with
the operation, ownership or maintenance of the “Property” (as defined in the
Agreement) or any part thereof.

Warranties.    All guarantees and warranties of contractors, materialmen,
manufacturers, mechanics or suppliers who have been engaged by Assignor, as
seller, or any of its agents to furnish labor, materials, equipment or supplies
to all or any portion of the “Property” (as defined in the Agreement).

 

H-5



--------------------------------------------------------------------------------

 

EXHIBIT I

BILL OF SALE

THIS BILL OF SALE is made by the undersigned, BREOF BNK3A ROYAL RIDGE LP, a
Delaware limited partnership (“Seller”), in favor of and to
                                                             , a
                                                              (“Buyer”).

WHEREAS, Seller, as seller, and Buyer, as buyer, entered into that certain
Agreement of Purchase and Sale dated as of                             , 2010
(the “Agreement”), pursuant to which Seller agreed to sell to Buyer, and Buyer
agreed to acquire from Seller, among other things, Seller’s interest in the
property commonly known as 3929 W. John Carpenter Freeway, Irving, Texas 75063
and legally described on Exhibit A attached hereto (the “Property”), including
Seller’s interest in certain real and personal property related thereto;

WHEREAS, as part of the acquisition transaction contemplated by the Agreement,
Seller is to sell, convey, and transfer to Buyer, by bill of sale, the Tangible
Personal Property (as defined in the Agreement) and the Intangible Personal
Property (as defined in the Agreement).

NOW, THEREFORE, pursuant to the Agreement, and in consideration of good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Seller by these presents does GIVE, GRANT, CONVEY, ASSIGN,
TRANSFER, BARGAIN, SELL, REMISE, RELEASE, ALIENATE, SET OVER, and CONFIRM, unto
Buyer, its successors and assigns, forever, as an entirety, all of Seller’s
right, title, and interest, if any, in and to (a) the Tangible Personal Property
(as defined in the Agreement); and (b) the Intangible Personal Property (as
defined in the Agreement).

Seller makes no representations or warranties whatsoever, regarding said
Tangible Personal Property or the Intangible Personal Property, including,
without limitation, any representations or warranties related to title, quality,
merchantability or fitness for a particular purpose.

In the event of any conflict or inconsistency between the terms hereof and the
terms of the Agreement, the terms of the Agreement shall govern and control.
Without limitation of the foregoing, all limitations on liability expressly set
forth in the Agreement shall apply to this Bill of Sale and the liabilities of
Seller hereunder.

 

I-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed by its
duly authorized officer this                      day of
                                        , 2010.

 

SELLER:

BREOF BNK3A ROYAL RIDGE LP, a

Delaware limited partnership

By:

 

BREOF BNK3A GP LLC, a Delaware limited liability company, its general partner

 

By:                                                        

 

Name:                                                   

 

Its:                                                         

 

I-2



--------------------------------------------------------------------------------

 

EXHIBIT A TO BILL OF SALE

LEGAL DESCRIPTION

 

I-3



--------------------------------------------------------------------------------

 

EXHIBIT J

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of                                         , 2010, by and between BREOF
BNK3A ROYAL RIDGE LP, a Delaware limited partnership (“Assignor”), and
                                                                     , a
                                                                     
(“Assignee”).

Recitals

A.        Assignor, as seller, and Assignee, as buyer, entered into that certain
Agreement of Purchase and Sale dated as of                             , 2010
(the “Agreement”), pursuant to which Assignor agreed to sell to Assignee, and
Assignee agreed to acquire from Assignor, among other things, Assignor’s
interest in the property commonly known as 3929 W. John Carpenter Freeway,
Irving, Texas 75063 and legally described on Exhibit A attached hereto (the
“Property”), including Assignor’s interest in certain leases related thereto.

B.        As part of the acquisition transaction contemplated by the Agreement,
Assignor has agreed to assign to Assignee, and Assignee has agreed to assume,
Assignor’s interest as landlord (together with all rights and obligations
relating thereto) under the Leases (as defined in the Agreement), a schedule of
which Leases is attached hereto as Exhibit B and incorporated herein by this
reference (herein, the “Leases”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee agree as
follows:

1.        Transfer and Assignment by Assignor.    Assignor hereby transfers and
assigns to Assignee all of Assignor’s right, title and interest, in, to and
under the Leases.

2.        Assumption by Assignee.    Assignee hereby accepts the foregoing
assignment and assumes and agrees to perform all of the duties, obligations,
liabilities, commitments and covenants of Assignor, accruing from and after the
date hereof with respect to or arising under each of the Leases.

3.        Indemnification by Assignor.    Assignor hereby agrees to indemnify,
defend and hold harmless Assignee, and its partners, directors, members,
shareholders, affiliates, managers, employees and agents, from, of and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees) arising out of or
relating to the breach by Assignor of any of the obligations, terms or covenants
of Assignor, under or pursuant to the Leases, which obligations, terms or
covenants accrued prior to the date hereof; provided, however, that based on the
terms of Section 6.5 of the Agreement, Assignor shall have no obligation
hereunder to so indemnify, defend or hold harmless the aforementioned parties
with respect to breaches by Assignor of obligations, terms or covenants under or
pursuant to the Leases that relate to the physical or environmental condition of
the Property, regardless of whether such obligations, terms or covenants arose
or accrued (or arise or

 

J-1



--------------------------------------------------------------------------------

accrue) prior to, on or after Closing and regardless of whether such conditions
exist or come into existence prior to, on or after Closing. The indemnification
obligation contained in this Section 3 shall be subject to the limitations on
liabilities and other provisions contained in the Agreement relating to the
Assignor’s liability.

4.        Indemnification by Assignee.    Assignee hereby agrees to indemnify,
defend and hold harmless Assignor, and its partners, officers, directors,
members, shareholders, affiliates, managers, employees and agents, from, of and
against any and all claims, demands, liabilities, losses, damages, costs and
expenses (including, without limitation, reasonable attorneys’ fees) arising out
of or relating to (i) the breach by Assignee of those obligations, terms or
covenants under or pursuant to the Leases which relate to the physical or
environmental condition of the Property, irrespective of whether same arose or
accrued (or arises or accrues) prior to, on or after the Closing, and (ii) the
breach by Assignee of any of the other obligations, terms or covenants of
Assignor, under or pursuant to the Leases, which other obligations, terms or
covenants accrue from and after the date hereof. The indemnification obligation
contained in this Section 4 shall be subject to all applicable limitations on
liabilities and other provisions contained in the Agreement relating to
Assignee’s liability.

5.        Further Assurances.    The parties hereto covenant and agree to
execute such further instruments and take such further action as may be
reasonably required by either party to fully effectuate the terms and provisions
of this Assignment and the transactions contemplated herein.

6.        Survival of Provisions.    The covenants and obligations contained in
this Assignment shall survive the consummation of the closing of the
transactions contemplated by the Agreement and this Assignment shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns.

7.        Attorneys’ Fees and Costs.    If either party commences an action for
the judicial interpretation, reformation, enforcement or rescission hereof, the
prevailing party will be entitled to a judgment against the other party for an
amount equal to reasonable attorneys’ fees and court and other costs incurred.

8.        Governing Law.    This Assignment shall be governed by and construed
in accordance with the laws of the State of New York.

9.        Counterparts.    This Assignment may be executed in counterparts
which, when integrated, shall constitute one original of this Assignment.

10.      Conflict.    In the event of any conflict or inconsistency between the
terms hereof and the terms of the Agreement, the terms of the Agreement shall
govern and control. Without limitation of the foregoing, all limitations on
liability expressly set forth in the Agreement shall apply to this Assignment
and the liabilities of the parties hereunder.

11.      No Representation.    Except as expressly set forth in the Agreement,
it is hereby acknowledged that Assignor makes no representation or warranty of
any kind or nature relative

 

J-2



--------------------------------------------------------------------------------

to the Leases, including, without limitation, any representation or warranty
regarding Assignor’s interest therein or Assignor’s right to assign or transfer
the same. Without limitation of any representations or warranties expressly set
forth in the Agreement, this Assignment constitutes a quitclaim assignment only,
and is intended to assign and transfer only such rights which Assignor may have,
if any, with respect to the Leases.

[SIGNATURES ON FOLLOWING PAGE]

 

J-3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized officers on the date first written above.

 

ASSIGNOR:

   

ASSIGNEE:

BREOF BNK3A ROYAL RIDGE LP, a

   

                                                                      ,

Delaware limited partnership

   

a                                                                    

By:

 

BREOF BNK3A GP LLC, a Delaware limited liability company, its general partner

   

 

By:                                                              

Name:                                                         

Title:                                                          

 

By:                                                              

     

Name:                                                         

     

Its:                                                               

   

 

J-4



--------------------------------------------------------------------------------

 

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF LEASES

LEGAL DESCRIPTION OF PROPERTY

 

J-5



--------------------------------------------------------------------------------

 

EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF LEASES

SCHEDULE OF LEASES

 

J-6



--------------------------------------------------------------------------------

 

EXHIBIT K

CONFIDENTIALITY AGREEMENT

Page 1 of 1

    Hifler, Mary Anne @ Dallas

 

    From:

 

maryanne.hifler@cbre.com

    Sent:

 

Tuesday, May 11, 2010 4:00 PM

    To:

 

Hifler, Mary Anne @ Dallas

    Subject:

 

CBRE Marketplace - Confidentiality Agreement Signed and Automatically Approved
for Royal Ridge V

*** Automated Notification From CBRE Marketplace***

Lou Davis has signed the confidentiality agreement and was automatically
approved to Stage 1 for the listing Royal Ridge V at:

3929 West John Carpenter Freeway

Irving, TX 75063

Lou Davis

Acquisitions Associate

Wells Real Estate Funds

6200 The Corners Parkway

Norcross, GA 30092

Phone: 1-770-243-8264

Fax: 1-770-243-8510

Email: lou.davis@wellsref.com

Investor

Lou Davis received an automated email containing the URL for Royal Ridge V, but
did not include login and password information.

This e-mail was automatically generated by the CBRE Marketplace System. Please
do not reply to this e-mail. For questions about this information, please
contact Marketplace support at HelpDesk@cbre.com or 877.435.7547.

5/11/2010

 

K-1



--------------------------------------------------------------------------------

 

Royal Ridge V

CONFIDENTIALITY AGREEMENT

 

 

We understand that your organization (the “Company”) is interested in pursuing
the acquisition of the above referenced property (the “Acquisition”) involving
Owner (collectively the “Owner”). To assist you in your evaluation of a
potential acquisition of that certain property currently managed or controlled
by Owner, we will provide you with certain information concerning the
acquisition. As a condition to furnishing you with such information, Company
agrees to treat confidentially such information and any other information
(collectively the “Evaluation Material”) which Owner, its affiliates, partners,
lenders, employees, agents, attorneys, accountants, advisors or references
(collectively the “Representatives”) furnish to your Company. The term
Evaluation Material will also include any analysis, compilations, studies or
other documents prepared by Company or Company’s Representatives containing, or
based in whole or in part on, any information furnished by Owner.

 

Company agrees that the Evaluation Material will be kept confidential by it and
its Representatives and shall not, except as hereinafter provided, without the
prior written consent of Owner, be disclosed by it or its Representatives other
than for the purpose of evaluating the Acquisition. Moreover, Company further
agrees to transmit Evaluation Material only to those of its Representatives who
need such information for the purpose of evaluating the Acquisition and who
shall (i) be advised by Company of this letter agreement (the “Agreement”) and
(ii) agree with Company to be bound by the provisions hereof. Company shall be
responsible for any breach of this Agreement by its Representatives.

 

In the event that the acquisition is not affected after Company has been
furnished with Evaluation Material, Company will promptly deliver to Owner the
Evaluation Material and all copies thereof, except for the portion of
compilations, studies or other documents prepared by Company or its
Representatives, without retaining any copy thereof. That portion of the
Evaluation Material which consists of analysis, compilations, studies or other
documents prepared by Company or its Representatives will be held by it and kept
confidential and subject to the terms of this agreement, or destroyed at the
request of Owner. Such destruction will be confirmed by Owner.

 

The term Evaluation Material does not include information which (i) becomes
generally available to the public other than as a result of disclosure by
Company or its Representatives, (ii) was available to Company on a
non-confidential basis prior to its disclosure to Company by Owner or its
Representatives; provided, however, that such source is not bound by a
confidentiality agreement with Owner or its Representative.

 

Although Company understands that Owners has endeavored to include in the
Evaluation Material information known to it which it believes to be relevant for
the purposes of Company’s investigation, Company further understands that except
as may otherwise be agreed in writing, Owner does not make any representation or
warranty as to the accuracy or completeness of the Evaluation Material. Company
agrees that neither Owner nor its Representatives under this agreement for any
cause whatsoever.

 

This agreement shall be governed and construed in accordance with the laws of
the State of Texas, may not be changed, waived or terminated orally and shall be
binding upon the parties and their successors or assigns.

 

      

 

The company confirms the understanding that any agreements between the Company
and Owner concerning the Acquisition will exist only when such agreement is in
writing and duly executed by the parties thereto.

        

 

AGREED TO AND ACCEPTED BY: (Please Print Clearly)

        

COMPANY:

  

 

        

Address:

  

 

           

 

        

City, ST, Zip:

  

 

        

Phone:

  

 

        

Fax:

  

 

        

E-Mail:

  

 

            Please provide to receive important updates about this offering.    
    

By:

  

 

        

Title:

  

 

        

Date:

  

 

        

Signature:

  

 

        

(If applicable)

        

Any fees to Purchaser’s Broker are to be paid by Purchaser. CB Richard Ellis
shall not be responsible for any commission or fees to Purchaser’s Broker.

        

BROKER:

  

 

        

Address:

  

 

           

 

        

City, ST, Zip:

  

 

        

Phone:

  

 

        

Fax:

  

 

        

E-Mail:

  

 

            Please provide to receive important updates about this offering.    
    

By:

  

 

        

Title:

  

 

        

Date:

  

 

        

Signature:

  

 

          

    

        

CB Richard Ellis

 

Exclusive Marketing Advisors:

   PLEASE EXECUTE AND RETURN TO
   

5430 LBJ Freeway

Suite 1100

Dallas, TX 75240

cbre.com/igdallas-houston

 

Gary Carr

Russell Ingrum

Jack Fraker

Josh McArtor

  

972.458.4809

713.787.1969

972.458.4830

972.458.4935

       Mary Anne Hifler


Phone 972-458-5226

Fax 972-458-4866

Email: Maryanne.hifler@cbre.com

   

LOGO [g104112ex10_3pg063.jpg]

 

K-2



--------------------------------------------------------------------------------

 

EXHIBIT L

LETTER TO BUYER’S AUDITOR

 

L-1



--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (the “Amendment”), is
made and entered into as of the 7th day of September, 2010, by and between BREOF
BNK3 ROYAL RIDGE LP, a Delaware limited partnership (“Seller”), and Wells Core
Office Income Operating Partnership, L.P., a Delaware limited partnership
(“Buyer”).

RECITALS

Seller and Buyer entered into that certain Agreement of Purchase and Sale dated
as of August 5, 2010 (the “Agreement”), and now wish to amend the Agreement to
extend the Contingency Period on the terms hereinafter provided.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby amend the Agreement as
follows:

1.        Definitions. Capitalized terms used herein but not otherwise defined
have the meanings ascribed to them in the Agreement.

2.        Extension of Contingency Period. Section 1.1(g) is deleted in its
entirety and replaced with the following:

“Contingency Period. The period beginning on the Contract Date (defined below)
and ending at 5:00 p.m., Central Time, on September 14, 2010.”

3.        Ratification. In all other respects, except as modified hereby, the
Agreement remains unmodified and in full force and effect.

4.        Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument, binding on the parties hereto, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.

[Remainder of page intentionally left blank. Signature pages to follow.]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written above.

 

   

SELLER:

   

BREOF BNK3A ROYAL RIDGE LP, a Delaware limited

partnership

    By:  

BREOF BNK3A GP LLC, a Delaware limited

liability company, its general partner

   

By: /s/ Michael Speer

   

Name: Michael Speer

   

Title: ASO

   

BUYER:

   

WELLS CORE OFFICE INCOME OPERATING

PARTNERSHIP, L.P., a Delaware limited partnership

    By:  

Wells Core Office Income REIT, Inc., a Maryland

corporation, its general partner

     

By: /s/ Douglas P. Williams

     

Name: Douglas P. Williams

     

Title: Executive Vice President



--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

THIS SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”), is
made and entered into as of the 14th day of September, 2010, by and between
BREOF BNK3 ROYAL RIDGE LP, a Delaware limited partnership (“Seller”), and Wells
Core Office Income Operating Partnership, L.P., a Delaware limited partnership
(“Buyer”).

RECITALS

Seller and Buyer entered into that certain Agreement of Purchase and Sale dated
as of August 5, 2010, as amended by that certain First Amendment to Agreement of
Purchase and Sale dated as of September 7, 2010 (as amended, the “Agreement”),
and now wish to amend the Agreement to extend the Contingency Period on the
terms hereinafter provided.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby amend the Agreement as
follows:

1.        Definitions. Capitalized terms used herein but not otherwise defined
have the meanings ascribed to them in the Agreement.

2.        Extension of Contingency Period. Section 1.1(g) is deleted in its
entirety and replaced with the following:

“Contingency Period. The period beginning on the Contract Date (defined below)
and ending at 5:00 p.m., Central Time, on September 21, 2010.”

3.        Ratification. In all other respects, except as modified hereby, the
Agreement remains unmodified and in full force and effect.

4.        Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument, binding on the parties hereto, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.

[Remainder of page intentionally left blank. Signature pages to follow.]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year written above.

 

 

SELLER:

 

BREOF BNK3A ROYAL RIDGE LP, a Delaware limited

partnership

  By:  

BREOF BNK3A GP LLC, a Delaware limited

liability company, its general partner

 

By: /s/ Michael Speer

 

Name: Michael Speer

 

Title: ASO

 

BUYER:

 

WELLS CORE OFFICE INCOME OPERATING

PARTNERSHIP, L.P., a Delaware limited partnership

  By:  

Wells Core Office Income REIT, Inc., a Maryland

corporation, its general partner

   

By: /s/ Douglas P. Williams

   

Name: Douglas P. Williams

   

Title: Executive Vice President



--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

THIS THIRD AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”), is
made and entered into as of the  21  day of September, 2010, by and between
BREOF BNK3 ROYAL RIDGE LP, a Delaware limited partnership (“Seller”), and Wells
Core Office Income Operating Partnership, L.P., a Delaware limited partnership
(“Buyer”).

RECITALS

Seller and Buyer entered into that certain Agreement of Purchase and Sale dated
as of August 5, 2010, as amended by that certain First Amendment to Agreement of
Purchase and Sale dated as of September 7, 2010 and that certain Second
Amendment to Agreement of Purchase and Sale dated as of September 14, 2010 (as
amended, the “Agreement”), and now wish to amend the Agreement to extend the
Contingency Period on the terms hereinafter provided.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby amend the Agreement as
follows:

1.        Definitions. Capitalized terms used herein but not otherwise defined
have the meanings ascribed to them in the Agreement.

2.        Extension of Contingency Period. Section 1.1(g) is deleted in its
entirety and replaced with the following:

“Contingency Period. The period beginning on the Contract Date (defined below)
and ending at 5:00 p.m., Central Time, on September 28, 2010.”

3.        Ratification. In all other respects, except as modified hereby, the
Agreement remains unmodified and in full force and effect.

4.        Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument, binding on the parties hereto, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.

[Remainder of page intentionally left blank. Signature pages to follow.]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year written above.

 

   

SELLER:

   

BREOF BNK3A ROYAL RIDGE LP, a Delaware limited

partnership

    By:  

BREOF BNK3A GP LLC, a Delaware limited

liability company, its general partner

   

By: /s/ Seamus Foran

   

Name: Seamus Foran

   

Title: ASO

   

BUYER:

   

WELLS CORE OFFICE INCOME OPERATING

PARTNERSHIP, L.P., a Delaware limited partnership

    By:  

Wells Core Office Income REIT, Inc., a Maryland

corporation, its general partner

     

By: /s/ Randall D. Fretz

     

Name: Randall D. Fretz

     

Title: Sr. Vice President



--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

THIS FOURTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”), is
made and entered into as of the  28  day of September, 2010, by and between
BREOF BNK3 ROYAL RIDGE LP, a Delaware limited partnership (“Seller”), and Wells
Core Office Income Operating Partnership, L.P., a Delaware limited partnership
(“Buyer”).

RECITALS

Seller and Buyer entered into that certain Agreement of Purchase and Sale dated
as of August 5, 2010, as amended by that certain First Amendment to Agreement of
Purchase and Sale dated as of September 7, 2010, that certain Second Amendment
to Agreement of Purchase and Sale dated as of September 14, 2010 and that
certain Third Amendment to Agreement of Purchase and Sale dated as of
September 21, 2010 (as amended, the “Agreement”), and now wish to amend the
Agreement to extend the Contingency Period on the terms hereinafter provided.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby amend the Agreement as
follows:

1.        Definitions.  Capitalized terms used herein but not otherwise defined
have the meanings ascribed to them in the Agreement.

2.        Extension of Contingency Period.  Section 1.1(g) is deleted in its
entirety and replaced with the following:

“Contingency Period.    The period beginning on the Contract Date (defined
below) and ending at 5:00 p.m., Central Time, on October 1, 2010.”

3.        Ratification.    In all other respects, except as modified hereby, the
Agreement remains unmodified and in full force and effect.

4.        Counterparts.  This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument, binding on the parties hereto, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.

[Remainder of page intentionally left blank. Signature pages to follow.]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year written above.

 

   

SELLER:

   

BREOF BNK3A ROYAL RIDGE LP, a Delaware limited

partnership

    By:  

BREOF BNK3A GP LLC, a Delaware limited

liability company, its general partner

   

By: /s/ Michael Speer

   

Name: Michael Speer

   

Title: ASO

   

BUYER:

   

WELLS CORE OFFICE INCOME OPERATING

PARTNERSHIP, L.P., a Delaware limited partnership

    By:  

Wells Core Office Income REIT, Inc., a Maryland

corporation, its general partner

     

By: /s/ Douglas P. Williams

     

Name: Douglas P. Williams

     

Title: Executive Vice President



--------------------------------------------------------------------------------

 

FIFTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

THIS FIFTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”), is
made and entered into as of the 1st day of October, 2010, by and between BREOF
BNK3 ROYAL RIDGE LP, a Delaware limited partnership (“Seller”), and WELLS CORE
OFFICE INCOME OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Buyer”).

RECITALS

Seller and Buyer entered into that certain Agreement of Purchase and Sale dated
as of August 5, 2010, as amended by that certain First Amendment to Agreement of
Purchase and Sale dated as of September 7, 2010, that certain Second Amendment
to Agreement of Purchase and Sale dated as of September 14, 2010, that certain
Third Amendment to Agreement of Purchase and Sale dated as of September 21, 2010
and that certain Fourth Amendment to Agreement of Purchase and Sale dated as of
September 28, 2010 (as amended, the “Agreement”), and now wish to amend the
Agreement on the terms hereinafter provided.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby amend the Agreement as
follows:

1.      Definitions.  Capitalized terms used herein but not otherwise defined
have the meanings ascribed to them in the Agreement.

2.      Reduction of Purchase Price.  Seller and Buyer have agreed to reduce the
Purchase Price under the Agreement to address (i) Buyer’s obligations that may
arise after the Closing with respect to that certain Option Agreement between
Carr Texas OP, L.P. and Washington Mutual Bank as evidenced by that certain
Memorandum of Option Agreement dated June 23, 2005 and recorded June 27, 2005 in
Volume 2005124, Page 9019 in the official records of Dallas County, Texas, and
(ii) certain base year adjustments relating to JPMorgan Lease. Accordingly,
Section 1.1(cc) is deleted in its entirety and replaced with the following:

“Purchase Price.  Eighteen Million One Hundred Thirty-Four Thousand Five Hundred
Eighty-Eight and No/100 Dollars ($18,134,588.00), plus or minus prorations as
described in this Agreement.”

3.      Window Escrow.

(a)    The following shall be added as a new Section 7.1(d) of the Agreement:

“Window Work.    Prior to the Closing, Seller shall complete certain window
repair work and replacement of materials as generally described on Exhibit M
attached hereto and made a part hereof (the “Window Work”) and Buyer shall have
the right from time to time to inspect and approve the same in its sole
discretion. In the event Buyer does not approve the Window Work prior to the
Closing Date, then at Closing,



--------------------------------------------------------------------------------

Buyer shall withhold the amount of Five Thousand and No/100 Dollars ($5,000.00)
(the “Holdback Amount”) from the Purchase Price to be paid at Closing to secure
Seller’s obligation to complete the Window Work to Buyer’s satisfaction on or
before November 5, 2010 (the “Outside Window Completion Date”). If Seller
completes the Window Work to Buyer’s satisfaction on prior to the Outside Window
Completion Date, Buyer shall disburse the Holdback Amount to Seller within two
(2) business days after Buyer’s approval of the Window Work. If Seller fails to
complete the Window Work by the Outside Window Completion Date, then Buyer may
retain and use the Holdback Amount to complete the Window Work and shall
disburse any excess funds to Seller. This Section 7.1(d) shall survive the
Closing.”

(b)    The Window Work description attached hereto as Exhibit A shall be
included and attached as Exhibit M to the Agreement.

4.      Ratification.    In all other respects, except as modified hereby, the
Agreement remains unmodified and in full force and effect.

5.      Counterparts.  This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument, binding on the parties hereto, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.

[Remainder of page intentionally left blank. Signature pages to follow.]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year written above.

 

   

SELLER:

   

BREOF BNK3A ROYAL RIDGE LP, a Delaware limited

partnership

    By:  

BREOF BNK3A GP LLC, a Delaware limited

liability company, its general partner

   

By: /s/ Michael Speer

   

Name: Michael Speer

   

Title: ASO

   

BUYER:

   

WELLS CORE OFFICE INCOME OPERATING

PARTNERSHIP, L.P., a Delaware limited partnership

    By:  

Wells Core Office Income REIT, Inc., a Maryland

corporation, its general partner

     

By: /s/ Douglas P. Williams

     

Name: Douglas P. Williams

     

Title: Executive Vice President



--------------------------------------------------------------------------------

 

EXHIBIT A

Window Work

See attached.



--------------------------------------------------------------------------------

 

LOGO [g104112g27a40.jpg]

WORK PROPOSAL

 

TO:

 

CB Richard Ellis

  

DATE: September 30, 2010

 

3929 John Carpenter Frwy

    

Irving, Tx 75063

  

PROJECT: Chase Bank-Royal Ridge

 

ATTENTION: Sarah Gilman

  

 

PROPOSAL REQUEST NO:

DESCRIPTION OF CHANGE:

1) Furnish and install Anti-Walk blocks in 128 windows. All 128 windows will be
adjusted as necessary to within manufacturer’s industry standards to align with
the rubber gasket (vertically and horizontally). OCMG is not responsible for
replacing any glass that is rejected due to not meeting these standards. Should
any additional windows need adjustment OCMG will adjust at the cost agreed upon
per window.

Should this proposed change be accepted, it is understood that the terms and
conditions of the subcontract agreement shall apply to this change unless noted
otherwise. No proposed change work will be performed without fully executed
changed order.

Submitted by:

OAK CLIFF MIRROR & GLASS CO., INC.

LOGO [g104112ex10_3pg77b.jpg]

Project Manager

• CURTAIN WALL    • WINDOW WALL

• STORE FRONT